EXHIBIT 4.1 CADIZ INC., as Issuer and U.S. BANK NATIONAL ASSOCIATION, as Trustee Indenture Dated as of December 10, 2015 7.00% Convertible Senior Notes due 2020 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions 1 Section 1.02 Other Definitions 9 Section 1.03 Rules of Construction 10 Section 1.04 Acts of Holders 11 ARTICLE 2 THE NOTES Section 2.01 Form, Dating and Denominations; Legends 11 Section 2.02 Execution and Authentication 12 Section 2.03 Registrar, Paying Agent and Conversion Agent 13 Section 2.04 Paying Agent to Hold Money in Trust 14 Section 2.05 Noteholder Lists 14 Section 2.06 Transfer and Exchange 14 Section 2.07 Replacement Notes 15 Section 2.08 Outstanding Notes 15 Section 2.09 Treasury Notes 16 Section 2.10 Temporary Notes 16 Section 2.11 Cancellation, Certain Redemptions 16 Section 2.12 CUSIP Numbers 17 Section 2.13 Additional Transfer and Exchange Requirements 17 Section 2.14 Additional Notes 20 Section 2.15 Accretion 21 Section 2.16 Calculation of Original Issue Discount 21 ARTICLE 3 REPURCHASES Section 3.01 Repurchase or Conversion Upon a Change in Control 22 Section 3.02 Effect of Repurchase Notice 25 Section 3.03 Deposit of Fundamental Change Repurchase Price 25 Section 3.04 Notes Repurchased in Part 26 Section 3.05 Covenant to Comply with Securities Laws upon Repurchase of Notes 26 i ARTICLE 4 COVENANTS Section 4.01 Payment of Notes 26 Section 4.02 Maintenance of Office or Agency 27 Section 4.03 Existence 27 Section 4.04 Annual Reports 27 Section 4.05 Reports to Trustee 27 Section 4.06 Rule144A Information Requirements 28 Section 4.07 Reservation of Common Stock 28 Section 4.08 Issuance of Shares 28 Section 4.09 Incurrence of Debt 28 Section 4.10 Asset Sales 30 ARTICLE 5 CONSOLIDATION, MERGER, SALE OR LEASE OF ASSETS Section 5.01 Consolidation, Merger, Sale or Lease of Assets by the Company 32 ARTICLE 6 DEFAULT AND REMEDIES Section 6.01 Events of Default 32 Section 6.02 Acceleration 34 Section 6.03 Other Remedies 34 Section 6.04 Waiver of Past Defaults 34 Section 6.05 Control by Majority 35 Section 6.06 Limitation on Suits 35 Section 6.07 Rights of Holders to Receive Payment 35 Section 6.08 Collection Suit by Trustee 36 Section 6.09 Trustee May File Proofs of Claim 36 Section 6.10 Priorities 36 Section 6.11 Restoration of Rights and Remedies 36 Section 6.12 Undertaking for Costs 37 Section 6.13 Rights and Remedies Cumulative 37 Section 6.14 Delay or Omission Not Waiver 37 ii ARTICLE 7 THE TRUSTEE Section 7.01 General 37 Section 7.02 Certain Rights of Trustee 38 Section 7.03 Individual Rights of Trustee 40 Section 7.04 Trustee’s Disclaimer 40 Section 7.05 Notice of Default 40 Section 7.06 Reports by Trustee to Holders 40 Section 7.07 Compensation and Indemnity 40 Section 7.08 Replacement of Trustee 41 Section 7.09 Successor Trustee by Merger 42 Section 7.10 Eligibility 42 Section 7.11 Money Held in Trust 42 ARTICLE 8 DISCHARGE Section 8.01 Satisfaction and Discharge of this Indenture 43 Section 8.02 Application of Trust Money 43 Section 8.03 Repayment to Company 43 Section 8.04 Reinstatement 44 ARTICLE 9 AMENDMENTS, SUPPLEMENTS AND WAIVERS Section 9.01 Amendments Without Consent of Holders 44 Section 9.02 Amendments With Consent of Holders 45 Section 9.03 Effect of Consent 46 Section 9.04 Trustee’s Rights and Obligations 46 ARTICLE 10 CONVERSION Section 10.01 Conversion Privilege 47 Section 10.02 Conversion Procedures; Conversion Settlement 47 Section 10.03 Fractional Shares 49 Section 10.04 Taxes on Conversion 49 Section 10.05 Company to Provide Common Stock 49 Section 10.06 Adjustment for Change in Capital Stock 49 Section 10.07 Adjustment for Rights, Options or Warrants Issue 50 Section 10.08 Adjustment for Other Distributions 51 Section 10.09 Adjustment for Cash Dividends 53 Section 10.10 Adjustment for Tender Offer 55 Section 10.11 Provisions Governing Adjustment to Conversion Rate 56 Section 10.12 Disposition Events 56 Section 10.13 Rights Issued in Respect of Common Stock Issued Upon Conversion 58 Section 10.14 When Adjustment May Be Deferred 58 iii Section 10.15 When No Adjustment Required 59 Section 10.16 Notice of Adjustment 59 Section 10.17 Notice of Certain Transactions 59 Section 10.18 Company Determination Final 59 Section 10.19 Trustee’s Adjustment Disclaimer 60 Section 10.20 Simultaneous Adjustments 60 Section 10.21 Successive Adjustments 60 Section 10.22 Withholding Taxes 60 Section 10.23 Restricted Shares 60 Section 10.24 Limitation on Issuance of Common Stock 61 ARTICLE 11 REDEMPTION Section 11.01 No Right to Redeem 61 ARTICLE 12 MISCELLANEOUS Section 12.01 Trust Indenture Act of 1939 61 Section 12.02 Noteholder Communications; Noteholder Actions 61 Section 12.03 Notices 62 Section 12.04 Communication by Holders with Other Holders 63 Section 12.05 Certificate and Opinion as to Conditions Precedent 63 Section 12.06 Statements Required in Certificate or Opinion 63 Section 12.07 Legal Holiday 64 Section 12.08 Rules by Trustee, Paying Agent, Conversion Agent and Registrar 64 Section 12.09 Governing Law; Waiver of Jury Trial 64 Section 12.10 No Adverse Interpretation of Other Agreements 64 Section 12.11 Successors 64 Section 12.12 Counterparts 64 Section 12.13 Severability 64 Section 12.14 Table of Contents and Headings 65 Section 12.15 No Liability of Directors, Officers, Employees, Incorporators, Members and Stockholders 65 Section 12.16 U.S.A. Patriot Act 65 Section 12.17 Force Majeure 65 SCHEDULES SCHEDULE IAccretion Schedule iv EXHIBITS EXHIBIT AForm of Note EXHIBIT BDTC Legend EXHIBIT COID Legend EXHIBIT DTransfer Restriction Legend EXHIBIT ECertificate for Exchange or Transfer of Transfer Restricted Notes EXHIBIT FOption of Holder to Elect Purchase v INDENTURE dated as of December10, 2015 between Cadiz Inc., a Delaware corporation (the “Company”) and U.S. Bank National Association, as Trustee. RECITALS The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of the Company’s 7.00% Convertible Senior Notes due 2020 (the “Notes”).All things necessary to make this Indenture a legal, valid and binding agreement of the Company, in accordance with its terms, have been done, and the Company has done all things necessary to make the Notes, when executed by the Company and authenticated and delivered by the Trustee and duly issued by the Company, the valid obligations of the Company as hereinafter provided. THIS INDENTURE WITNESSETH For and in consideration of the premises and the purchase of the Notes by the Holders thereof, the parties hereto covenant and agree, for the equal and proportionate benefit of all Holders, as follows: ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01.Definitions. “2018 Notes” means the Company’s 7.00% Convertible Senior Notes due 2018 issued pursuant to the Indenture dated as of March 5, 2013 between Cadiz and U.S. Bank National Association (as successor to The Bank of New York Mellon Trust Company, N.A.), as trustee, as amended by that certain First Supplemental Indenture, dated as of October 30, 2013, by and among the Company and the Trustee and that certain Second Supplemental Indenture, dated as of November23, 2015, by and among the Company and the Trustee. “Accretion Date” means, as applicable, each March5, June5, September5 and December 5 of each year, commencing as if the Notes had been issued on March 5, 2013 with an initial Accretion Date of June 5, 2013. “Accreted Principal Amount” means the Original Principal Amount as adjusted upward for accretion pursuant to Section2.15. “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under direct or indirect common control with, such Person.For purposes of this definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”) with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of Voting Securities, by contract or otherwise. 1 “Agent” means any Registrar, Paying Agent or Conversion Agent. “Agent Member” means a member of, or a participant in, the Depositary. “Applicable Conversion Rate” means the Conversion Rate on any day. “Applicable Procedures” means, with respect to any transfer, exchange or conversion of beneficial ownership interests in a Global Note, the rules and procedures of the Depositary, in each case to the extent applicable to such transfer, exchange or conversion. “Asset Sale” means “Asset Sale” as defined in the Credit Agreement. “Bankruptcy Law” means Title11 of the United States Code (or any successor thereto) or any similar federal or state law for the relief of debtors. “Board of Directors” means the board of directors or comparable governing body of the Company, or any committee thereof duly authorized to act on its behalf. “Business Day” means any weekday that is not a day on which banking institutions in The City of New York or the place of payment of the Notes are authorized or obligated to close. “Capital Lease Obligations” means, with respect to any Person, the obligations of such Person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet of such Person under GAAP and, for the purposes of this Indenture, the amount of such obligations at any time shall be the capitalized amount thereof at such time determined in accordance with GAAP. “Capital Stock” means, with respect to any Person, any and all shares of stock of a corporation, partnership interests or other equivalent interests (however designated, whether voting or non-voting) in such Person’s equity, entitling the holder to receive a share of the profits and losses, and a distribution of assets, after liabilities, of such Person. “Cash” means such coin or currency of the United States as at any time of payment is legal tender for the payment of public and private debts. “Certificated Note” means a Note in registered individual form without interest coupons. “Close of Business” means 5:00 p.m. (New York City time). “Closing Date” means December10, 2015. 2 “Closing Price” of Common Stock or any other security on any date means the closing sale price per share (or, if no closing sale price is reported, the average of the last bid and last ask prices or, if more than one in either case, the average of the average bid and the average ask prices) on that date as reported in composite transactions for the principal U.S. securities exchange on which Common Stock or such other security is traded.If Common Stock or such other security is not listed for trading on a U.S. national or regional securities exchange on the relevant date, the Closing Price will be the last quoted bid price for Common Stock or such other security in the over-the-counter market on the relevant date as reported by OTC Markets Group Inc. or a similar organization.If Common Stock or such other security is not so quoted, the Closing Price will be the average of the mid-point of the last bid and ask prices for Common Stock or such other security on the relevant date from each of at least three nationally recognized independent investment banking firms selected by the Company for this purpose.The Closing Price will be determined without reference to extended or after hours trading. “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Commission” means the Securities and Exchange Commission. “Commodity Price Protection Agreement” means, with respect to any Person, any forward contract, futures contract, commodity swap, commodity option or other similar agreement or arrangement (including derivative agreements or arrangements) as to which such Person is a party or a beneficiary relating to, or the value of which is dependent upon or which is designed to protect such Person against, fluctuations in commodity prices. “Common Stock” means common stock of the Company, $0.01 par value, as it exists on the date of this Indenture and any shares of any class or classes of Capital Stock of the Company resulting from any reclassification or reclassifications thereof and which have no preference in respect of dividends or of amounts payable in the event of any voluntary or involuntary liquidation, dissolution or winding-up of the Company and which are not subject to redemption by the Company; provided that if at any time there shall be more than one such resulting class, the shares of each such class then so issuable on conversion of Notes shall be substantially in the proportion which the total number of shares of such class resulting from all such reclassifications bears to the total number of shares of all such classes resulting from all such reclassifications. “Company” means the party named as such in the first paragraph of this Indenture or any successor obligor under this Indenture and the Notes pursuant to Section5.01. “Corporate Trust Office” means an office of the Trustee at which the corporate trust business of the Trustee is principally administered, which at the date of this Indenture is 400 South Hope Street, Suite 400, Los Angeles, CA 90071. “Credit Agreement” means the Amended and Restated Credit Agreement, dated as of the March5, 2013, among the Company, Cadiz Real Estate LLC, LC Capital Master Fund, Ltd., as administrative agent, and the lenders party thereto, as amended, extended, renewed, restated, supplemented or otherwise modified from time to time, and one or more agreements, including an indenture, governing Refinancing Indebtedness Incurred to Refinance, in whole or in part, the Debt then outstanding under the Credit Agreement or one or more successor Credit Agreements; provided, however, that the principal amount (or accreted value, in the case of Debt issued at a discount) of the Refinancing Indebtedness does not exceed the principal amount (or accreted value, as the case may be) of the Debt Refinanced plus the amount of accrued and unpaid interest on the Debt Refinanced, any premium paid to holders of the Debt Refinanced and reasonable expenses (including underwriting discounts) incurred in connection with the Incurrence of the Refinancing Indebtedness. 3 “Currency Agreement” means, with respect to any Person, any foreign exchange contract, currency swap agreement or other similar agreement or arrangement (including derivative agreements or arrangements) as to which such Person is a party or a beneficiary designed to hedge foreign currency risk of such Person. “Debt” means, with respect to any Person at any date, without duplication, (i)all indebtedness of such Person for borrowed money, (ii)all obligations of such Person for the deferred purchase price of property or services (other than current trade payables incurred in the ordinary course of such Person’s business), (iii)all obligations of such Person evidenced by notes, bonds, debentures or other similar instruments, (iv)all indebtedness created or arising under any conditional sale or other title retention agreement with respect to property acquired by such Person (even though the rights and remedies of the seller or lender under such agreement in the event of default are limited to repossession or sale of such property), (v)all Capital Lease Obligations of such Person, (vi)all obligations of such Person, contingent or otherwise, as an account party or applicant under or in respect of acceptances, letters of credit, surety bonds or similar arrangements, (vii)the liquidation value of all redeemable preferred Capital Stock of such Person, (viii)all Guarantee Obligations of such Person in respect of obligations of the kind referred to in clauses(i) through (vii) above, (ix)all obligations of the kind referred to in clauses(i) through (viii) above secured by (or for which the holder of such obligation has an existing right, contingent or otherwise, to be secured by) any Lien on property (including accounts and contract rights) owned by such Person, whether or not such Person has assumed or become liable for the payment of such obligation, and (x)all obligations under Hedging Obligations of such Person.The Debt of any Person shall include the Debt of any other entity (including any partnership in which such Person is a general partner) to the extent such Person is liable therefor as a result of such Person’s ownership interest in or other relationship with such entity, except to the extent the terms of such Debt expressly provide that such Person is not liable therefor. “Default” means any event that is, or after notice or passage of time or both would be, an Event of Default. “Depositary” means DTC or the nominee thereof, or any successor thereto. “DTC” means The Depository Trust Company, a New York corporation, and its successors. “DTC Legend” means the legend set forth in Exhibit B. “Exchange Act” means the Securities Exchange Act of 1934, and the rules and regulations of the Commission thereunder, in each case as amended. “Ex-Date” means, with respect to any issuance, dividend or distribution on Common Stock, the first date on which the shares of Common Stock trade on the applicable exchange or in the applicable market, regular way, without the right to receive such issuance, dividend or distribution. 4 “GAAP” means generally accepted accounting principles in the United States of America, as in effect from time to time. “Global Note” means a Note in registered global form without interest coupons. “Guarantee Obligation” means, with respect to any Person (the “Guaranteeing Person”), any obligation, including a reimbursement, counterindemnity or similar obligation, of the Guaranteeing Person that guarantees or in effect guarantees, or which is given to induce the creation of a separate obligation by another Person (including any bank under any letter of credit) that guarantees or in effect guarantees, any Debt, leases, dividends or other obligations (the “Primary Obligations”) of any other third Person (the “Primary Obligor”) in any manner, whether directly or indirectly, including any obligation of the Guaranteeing Person, whether or not contingent, (i)to purchase any such Primary Obligation or any property constituting direct or indirect security therefor, (ii)to advance or supply funds (1)for the purchase or payment of any such Primary Obligation or (2)to maintain working capital or equity capital of the Primary Obligor or otherwise to maintain the net worth or solvency of the Primary Obligor, (iii)to purchase property, securities or services primarily for the purpose of assuring the owner of any such Primary Obligation of the ability of the Primary Obligor to make payment of such Primary Obligation or (iv)otherwise to assure or hold harmless the owner of any such Primary Obligation against loss in respect thereof; provided, however, that the term Guarantee Obligation shall not include endorsements of instruments for deposit or collection in the ordinary course of business.The amount of any Guarantee Obligation of any Guaranteeing Person shall be deemed to be the maximum amount for which such Guaranteeing Person may be liable pursuant to the terms of the instrument embodying such Guarantee Obligation, unless such Primary Obligation and the maximum amount for which such Guaranteeing Person may be liable are not stated or determinable, in which case the amount of such Guarantee Obligation shall be such Guaranteeing Person’s maximum reasonably anticipated liability in respect thereof as determined by the Guaranteeing Person in good faith. “Hedging Obligations” mean, with respect to any Person, the obligations of such Person pursuant to any Interest Rate Agreement, Currency Agreement or Commodity Price Protection Agreement. “Holder” or “Noteholder” means the registered holder of any Note. “Incur” means, with respect to any Debt or other obligation of any Person, to create, issue, incur (including by conversion, exchange or otherwise), assume, guarantee or otherwise become liable in respect of such Debt or other obligation on the balance sheet of such Person (and “Incurrence,” “Incurred” and “Incurring” will have meanings correlative to the foregoing); providedthat a change in GAAP that results in an obligation of such Person that exists at such time becoming Debt will not be deemed an Incurrence of such Debt.Accrual of interest, the accretion of accreted value, the payment of interest in the form of additional Debt and increases in Debt outstanding solely as a result of fluctuations in the exchange rate of currencies will not be deemed to be an Incurrence of Debt.Any Debt issued at a discount (including Debt on which interest is payable through the issuance of additional Debt) will be deemed Incurred at the time of original issuance of the Debt at the accreted amount thereof. 5 “Indenture” means this indenture, as amended or supplemented from time to time. “Indirect Participant” means an entity that, with respect to any Depositary, clears through or maintains a direct or indirect, custodial relationship with a Participant. “Initial Notes” means the Notes issued on the Closing Date and any Notes issued in replacement thereof, which Initial Notes shall be Transfer Restricted Notes as of the Closing Date. “Interest Rate Agreement” means, with respect to any Person, any interest rate protection agreement, interest rate swaps, caps, floors or collars, option, future or derivative agreements or arrangements and similar agreements or arrangements and/or other types of hedging agreements as of which such Person is a party or beneficiary designed to hedge interest rate risk of such Person. “Lien” means any security interest, pledge, lien or other encumbrance. “Market Disruption Event” means, with respect to Common Stock or any other security, the occurrence or existence for more than one-half hour period in the aggregate on any Scheduled Trading Day for Common Stock or such other security of any suspension or limitation imposed on trading (by reason of movements in price exceeding limits permitted by the stock exchange or otherwise) in Common Stock or such other security or in any options, contracts or future contracts relating to Common Stock or such other security, and such suspension or limitation occurs or exists at any time before 1:00 p.m. (New York City time) on such day. “Maturity Date” means March5, 2020. “NASDAQ” means the NASDAQ Stock Market or any successor thereto. “Net Cash Proceeds” means “Net Cash Proceeds” as defined in the Credit Agreement. “Notes” has the meaning assigned to such term in the Recitals. “Officer” means the chairman of the Board of Directors, the president, the chief executive officer, any vice president, the chief financial officer, the treasurer, any assistant treasurer, the secretary or any assistant secretary, in each case of the Company. “Officers’ Certificate” means a certificate of the Company signed in the name of the Company, (a)by the chairman of the Board of Directors, the president or chief executive officer or a vice president and (b)by the chief financial officer, the treasurer, any assistant treasurer, the secretary or any assistant secretary, for which such officer shall have no personal or individual liability. 6 “Opinion of Counsel” means a written opinion signed by legal counsel, who may be an employee of or counsel to the Company, reasonably satisfactory to the Trustee. “Original Issue Discount” means the amount of ordinary interest income on a Note that must be accrued as original issue discount for U.S. federal income tax purposes. “Original Principal Amount” means (a)with respect to Notes issued on the Closing Date $49,025,000 and (b)with respect to Additional Notes issued pursuant to Section2.14, the principal amount of such Additional Notes on their date of issuance. “Participant” means a Person who has an account with the Depositary. “Paying Agent” refers to a Person engaged to perform the obligations of the Trustee in respect of payments made or funds held hereunder in respect of the Notes. “Person” means an individual, a corporation, a partnership, a limited liability company, an association, a trust or any other entity, including a government or political subdivision or an agency or instrumentality thereof. “principal” of any Debt (including the Notes) means the principal amount of such Debt (or if such Debt was issued with original issue discount, the face amount of such Debt less the remaining unamortized portion of the original issue discount of such Debt), together with, unless the context otherwise indicates, any premium then payable on such Debt. “Qualified Water Project” means a water conservation project, consistent with the water conservation project contemplated by the Final Environmental Impact Report for the Cadiz Valley Water Conservation, Recovery & Storage Project SCH# 2011031002 and certified by the Santa Margarita Water District on July31, 2012, but that would transfer an average of not less than 20,000 acre-feet of water per annum to and/or from the groundwater basin underlying the Cadiz Valley portion of the Mortgaged Properties (as defined in the Credit Agreement) located in the eastern Mojave Desert portion of San Bernardino County, California and that requires the conversion of existing facilities and the construction of certain necessary facilities including an expansion of an existing wellfield on the property, a manifold system (including connecting piping and natural gas power supply), monitoring wells, pumping facilities, power facilities, pipelines and/or related buildings and appurtenances. “Refinance” means, in respect of any Debt, to refinance, extend (including pursuant to any defeasance or discharge mechanism), renew, refund, repay, prepay, redeem, defease or retire, or to issue Debt in exchange or replacement for, such Debt in whole or in part.“Refinanced” and “Refinancing” will have correlative meanings. “Refinancing Indebtedness” means any Debt of the Company or any of its Subsidiaries to the extent Incurred to substantially concurrently Refinance any other Debt of the Company or any of its Subsidiaries. “Responsible Officer” means, when used with respect to the Trustee, any officer of the trustee within the Corporate Trust Office of the Trustee who has direct responsibility for the administration of this Indenture and shall also mean any other officer of the Trustee to whom any corporate trust matter is referred because of such person’s knowledge and familiarity with the particular subject matter. 7 “Rule144” means Rule144 promulgated under the Securities Act or any successor to such Rule. “Rule144A” means Rule144A promulgated under the Securities Act or any successor to such Rule. “Scheduled Trading Day” means a day that is scheduled to be a Trading Day. “Securities Act” means the Securities Act of 1933, and the rules and regulations of the Commission thereunder, in each case as amended. “Significant Subsidiary” means a Subsidiary of the Company that meets the definition of “significant subsidiary” in Article1, Rule1-02 of RegulationS-X under the Exchange Act. “Subsidiary” means with respect to any Person, any corporation, association or other business entity of which more than 50% of the outstanding Voting Securities is owned, directly or indirectly, by, or, in the case of a partnership, the sole general partner or the managing partner or the only general partners of which are, such Person and one or more Subsidiaries of such Person (or a combination thereof). “Trading Day” means, with respect to Common Stock or any other security, a day during which (a)trading in Common Stock or such other security generally occurs on NASDAQ or, if the Common Stock is not then listed on NASDAQ, on the principal other U.S. national or regional securities exchange, if any, on which the Common Stock is then listed or, if the Common Stock is not then listed on a U.S. national or regional securities exchange, on the principal other market, if any, on which the Common Stock is then admitted for trading, (b)there is no Market Disruption Event and (c)a Closing Price for Common Stock or such other security (other than a Closing Price referred to in the next to last sentence of such definition) is available for such securities exchange or market; provided that if Common Stock or such other security is not admitted for trading or quotation on or by any exchange, bureau or other organization, Trading Day will mean any Business Day. “Transfer Restricted Global Note” means a Global Note that is a Transfer Restricted Note. “Transfer Restricted Note” means a Note that is subject to resale restrictions pursuant to the Securities Act of 1933, and the rules and regulations thereunder, in each case as amended. “Treasury regulations” means the U.S. federal income tax regulations, including temporary regulations, promulgated under the Code, as those regulations may be amended from time to time.Any reference herein to a specific Section of the Treasury regulations shall include any corresponding provisions of succeeding, similar, substitute, proposed or final Treasury regulations. 8 “Trustee” means the party named as such in the first paragraph of this Indenture or any successor trustee under this Indenture pursuant to Article7. “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended. “Unrestricted Global Note” means a Global Note that is not a Transfer Restricted Note. “Unrestricted Note” means a Note that is not a Transfer Restricted Note. “Volume Weighted Average Price” per share of Common Stock on any Trading Day means such price as displayed on Bloomberg (or any successor service) page CDZI VWAP (or, in connection with any Reference Property, the applicable price of such Reference Property as displayed on Bloomberg, as determined by the Company) in respect of the period from 9:30 a.m. to 4:00 p.m., New York City time, on such Trading Day.If such price is not available, the Volume Weighted Average Price means the market value per share of Common Stock on such day as determined by a nationally recognized independent investment banking firm retained for this purpose by the Company. “Voting Securities” means, with respect to any Person, securities of any class or kind ordinarily having the power to vote for the election of directors, managers or other voting members of the governing body of such Person. Section 1.02.Other Definitions. Term Defined in Section “Accretion Schedule” “Act” “Additional Notes” “Asset Sale Offer” 4.10(a) “Averaging Period” “Bankruptcy Default” 6.01(i) “Change in Control” 3.01(a) “Company Order” “Conversion Agent” “Conversion Date” 10.02(a) “Conversion Obligation” “Conversion Rate” “Conversion Shares” “Custodian” “Default Interest” “Disposition Event” “EDGAR” “Event of Default” “Expiration Date” “Fundamental Change Election Date” 3.01(a) 9 Term Defined in Section “Fundamental Change Repurchase Date” 3.01(a) “Fundamental Change Repurchase Price” 3.01(a) “Legal Holiday” “Offer Amount” 4.10(c) “Offer Period” 4.10(c) “Paying Agent” “Primary Registrar” “Purchase Date” 4.10(c) “Reference Property” “reference dividend” “Register” “Registrar” “Regulatory Cap” “Repurchase Notice” 3.01(b) “Restricted Shares” “Rights” “Settlement Amount” 10.02(b) “Shareholder Approval” “Shareholder Rights Plan” “Spin-Off” 10.08(b) “Transfer Restriction Legend” “Trigger Event” “Valuation Period” 10.08(b) “Weighted Average Consideration” Section 1.03.Rules of Construction. Unless the context otherwise requires or except as otherwise expressly provided, (a)a term has the meaning assigned to it; (b)an accounting term not otherwise defined has the meaning assigned to it in accordance with GAAP; (c)“herein,” “hereof” and other words of similar import refer to this Indenture as a whole and not to any particular Section, Article or other subdivision; (d)all references to Sections or Articles or Exhibits refer to Sections or Articles or Exhibits of or to this Indenture unless otherwise indicated; (e)references to agreements or instruments, or to statutes or regulations, are to such agreements or instruments, or statutes or regulations, as amended from time to time (or to successor statutes and regulations); 10 (f)in the event that a transaction meets the criteria of more than one category of permitted transactions or listed exceptions the Company may classify such transaction as it, in its sole discretion, determines; (g)“or” is not exclusive; (h)“including” means including, without limitation; and (i)words in the singular include the plural, and words in the plural include the singular. Section 1.04.Acts of Holders. Any request, demand, authorization, direction, notice, consent, waiver or other action provided by this Indenture to be given or taken by Holders may be embodied in and evidenced by one or more instruments (which may take the form of an electronic writing or messaging or otherwise be in accordance with the Applicable Procedures or customary procedures of the Trustee) of substantially similar tenor signed by, or on behalf of, such Holders, including by an agent duly appointed in writing (which may be in electronic form); and, except as herein otherwise expressly provided, such action shall become effective when such instrument or instruments are delivered to the Trustee and, where it is hereby expressly required, to the Company.Such instrument or instruments (and the action embodied therein and evidenced thereby) are herein sometimes referred to as the “Act” of Holders signing such instrument or instruments.Proof of execution of any such instrument or of a writing appointing any such agent (either of which may be in electronic form) shall be sufficient for any purpose of this Indenture and conclusive in favor of the Trustee and the Company, if made in the manner provided in this Section. ARTICLE 2 THE NOTES Section 2.01.Form, Dating and Denominations; Legends. (a)The Notes and the Trustee’s certificate of authentication will be substantially in the form attached as ExhibitA.The terms and provisions contained in the form of the Note annexed as ExhibitA constitute and are hereby expressly made a part of this Indenture.To the extent permitted by applicable law, in the event of any inconsistency between the terms of this Indenture and a Note, the terms of this Indenture will control.The Notes may have notations, legends or endorsements required by law, rules of or agreements with national securities exchanges to which the Company is subject, or usage.Each Note will be dated the date of its authentication.The Notes will be issuable only in minimum denominations of $1,000 in Original Principal Amount and any integral multiples of $1,000 in excess thereof.The Initial Notes shall be issued as Transfer Restricted Notes. (b)Global Notes in General.Each Global Note shall represent such of the outstanding Notes as shall be specified therein and each shall provide that (i)it shall represent the aggregate Original Principal Amount of outstanding Notes from time to time endorsed thereon and that the aggregate Original Principal Amount of outstanding Notes represented thereby may from time to time be reduced or increased, as appropriate, to reflect exchanges, redemptions, repurchases and conversions and (ii)principal shall accrete on the principal amount of such Global Note pursuant to Section2.15.Any adjustment of the aggregate principal amount of a Global Note to reflect the amount of any increase or decrease in the amount of outstanding Notes represented thereby shall be made by the Trustee in accordance with instructions given by the Holder thereof as required by Section 2.06 and shall be made on the records of the Trustee and the Depositary. 11 The Global Notes representing the Initial Notes shall initially be Transfer Restricted Notes. Agent Members shall have no rights under this Indenture with respect to any Global Note held on their behalf by the Depositary or under the Global Note, and the Depositary (including, for this purpose, its nominee) may be treated by the Company, the Trustee and any agent of the Company or the Trustee as the absolute owner and Holder of such Global Note for all purposes whatsoever.Notwithstanding the foregoing, nothing herein shall (i)prevent the Company, the Trustee or any agent of the Company or the Trustee from giving effect to any written certification, proxy or other authorization furnished by the Depositary or (ii)impair, as between the Depositary and its Agent Members, the operation of customary practices governing the exercise of the rights of a Holder of any Note. (c)Authentication and Delivery.The Company shall execute and the Trustee shall, in accordance with Section2.02, authenticate and deliver initially one or more Notes that (i)shall be registered in the name of each applicable Holder, (ii)may be held by the Trustee as Custodian and (iii)shall bear a legend substantially to the effect set forth in Exhibit B. (d)Transfer Restriction Legend.All Transfer Restricted Notes shall bear the Transfer Restriction Legend. Section 2.02.Execution and Authentication. An Officer shall sign the Notes for the Company by manual signature.Typographic errors or defects in any such facsimile signature shall not affect the validity or enforceability of any Note which has been authenticated and delivered by the Trustee. If an Officer whose signature is on a Note no longer holds that office at the time the Trustee authenticates the Note, the Note shall be valid nevertheless. A Note shall not be valid until an authorized signatory of the Trustee signs manually the certificate of authentication on the Note.The signature shall be conclusive evidence that the Note has been authenticated under this Indenture. On the Closing Date, the Company shall issue, and the Trustee shall authenticate and make available for delivery, the Initial Notes for original issue in the aggregate Original Principal Amount of up to $49,025,000 upon the Company Order delivered with respect to the Closing Date.After the Closing Date, the Company may issue, and the Trustee shall authenticate and make available for delivery, Additional Notes issued pursuant to Section2.14.The Trustee shall so authenticate and make available for delivery Notes upon receipt of a written order or orders of the Company signed by an Officer of the Company (a “Company Order”).The Company Order shall specify the Original Principal Amount of Notes to be authenticated, shall specify whether such Notes will be represented by a Transfer Restricted Note or an Unrestricted Note and shall specify the date on which each original issue of Notes is to be authenticated; provided that any Initial Notes shall be issued in the form of Transfer Restricted Notes that are Certificated Notes. 12 The Company at any time or from time to time may, without the consent of any Holder, issue Additional Notes pursuant to Section2.14, which Additional Notes shall be entitled to all of the benefits of this Indenture.Such Additional Notes will be deemed Notes for all purposes hereunder, including without limitation in determining the necessary Holders who may take the actions or consent to the taking of actions as specified in this Indenture. The Trustee shall act as the initial authenticating agent.Thereafter, the Trustee may appoint an authenticating agent acceptable to the Company to authenticate Notes.An authenticating agent may authenticate Notes whenever the Trustee may do so.Each reference in this Indenture to authentication by the Trustee includes authentication by such agent.An authenticating agent shall have the same rights as an Agent to deal with the Company or an Affiliate of the Company. The Notes shall be issuable only in registered form without coupons and only in minimum denominations of $1,000 Original Principal Amount and any integral multiples of $1,000 in excess thereof. Section 2.03.Registrar, Paying Agent and Conversion Agent. The Company shall maintain one or more offices or agencies where Notes may be presented for registration of transfer or for exchange (each, a “Registrar”), one or more offices or agencies where Notes may be presented for payment (each, a “Paying Agent”), one or more offices or agencies where Notes may be presented for conversion (each, a “Conversion Agent”) and one or more offices or agencies where notices and demands to or upon the Company in respect of the Notes and this Indenture may be delivered.The Company will at all times maintain a Paying Agent, Conversion Agent, Registrar and an office or agency where notices and demands to or upon the Company in respect of the Notes and this Indenture may be delivered in the United States.One of the Registrars (the “Primary Registrar”) shall keep a register of the Notes and of their transfer and exchange (the “Register”). The Company shall enter into an appropriate agency agreement with any Agent not a party to this Indenture.The agreement shall implement the provisions of this Indenture that relate to such Agent.The Company shall notify the Trustee of the name and address of any Agent not a party to this Indenture.If the Company fails to maintain a Registrar, Paying Agent, or location for delivery of notices and demands in any place required by this Indenture, or fails to give the foregoing notice, the Trustee shall act as such.The Company or any Affiliate of the Company may act as Paying Agent (except for the purposes of Article8); provided that if the Company or any Affiliate of the Company is acting as Paying Agent, and an Event of Default occurs under either of Section6.01(h) or 6.01(i), thereafter the Trustee shall serve as the Paying Agent. 13 The Company hereby initially designates the Trustee as Paying Agent and Registrar, and each of the Corporate Trust Office of the Trustee and the office or agency of the Trustee in the United States (located at 5555 San Felipe Street, Suite 1150, Houston, Texas 77056, Attention: Corporate Trust Services) for each of the aforesaid purposes.Each Noteholder may elect to have the Trustee act as custodian (the “Custodian”) on behalf of such Noteholder, and the electing Noteholders are deemed to have consented to the appointment of the trustee as Custodian.The Trustee as Custodian shall have the same rights, benefits, and protections as the Trustee. Section 2.04.Paying Agent to Hold Money in Trust. Prior to 12:00 p.m., New York City time, on each date on which the Accreted Principal Amount of any Notes is due and payable, the Company shall deposit with a Paying Agent a sum sufficient to pay such Accreted Principal Amount so becoming due.A Paying Agent shall hold in trust for the benefit of Noteholders or the Trustee all money held by the Paying Agent for the payment of the Accreted Principal Amount of the Notes, and shall notify the Trustee of any default by the Company (or any other obligor on the Notes) in making any such payment.If the Company or an Affiliate of the Company acts as Paying Agent, it shall, before 12:00 p.m., New York City time, on each date on which a payment of the Accreted Principal Amount of Notes is due and payable, segregate the money and hold it as a separate trust fund.The Company at any time may require a Paying Agent to pay all money held by it to the Trustee, and the Trustee may at any time during the continuance of any Default, upon written request to a Paying Agent, require such Paying Agent to pay forthwith to the Trustee all sums so held in trust by such Paying Agent.Upon doing so, the Paying Agent (other than the Company) shall have no further liability for the money. Section 2.05.Noteholder Lists. The Trustee shall preserve in as current a form as is reasonably practicable the most recent list available to it of the names and addresses of Noteholders.If the Trustee is not the Primary Registrar, the Company shall furnish to the Trustee at such times as the Trustee may request in writing, a list in such form and as of such date as the Trustee may reasonably require of the names and addresses of Noteholders. Section 2.06.Transfer and Exchange. Subject to compliance with any applicable additional requirements contained in Section2.13, when a Note is presented to a Registrar with a request to register a transfer thereof or to exchange such Note for an equal principal amount of Notes of other authorized denominations, the Registrar shall register the transfer or make the exchange as requested if its requirements for such transactions are met; provided that every Note presented or surrendered for registration of transfer or exchange shall be duly endorsed or accompanied by an assignment form in the form included in ExhibitA, duly executed by the Holder thereof or its attorney duly authorized in writing.To permit registration of transfers and exchanges, upon surrender of any Note for registration of transfer or exchange at an office or agency maintained pursuant to Section2.03, the Company shall execute and the Trustee shall authenticate Notes of a like aggregate principal amount at the Company’s request.Any exchange or transfer shall be without service charge, except that the Company or the Registrar may require payment of a sum sufficient to cover any tax, assessment or other governmental charge that may be imposed in relation thereto; provided that this sentence shall not apply to any exchange pursuant to Section2.10, Section3.04, Section9.03(b) or Section10.02(f) not involving any transfer. All Notes issued upon any transfer or exchange of Notes shall be valid obligations of the Company, evidencing the same debt and entitled to the same benefits under this Indenture, as the Notes surrendered upon such transfer or exchange. 14 Any Registrar appointed pursuant to Section 2.03 shall provide to the Trustee such information as the Trustee may reasonably require in connection with the delivery by such Registrar of Notes upon transfer or exchange of Notes. The Trustee and Registrar shall have no obligation or duty to monitor, determine or inquire as to compliance with any restrictions on transfer imposed under this Indenture or under applicable law with respect to any transfer of any interest in any Note (including any transfers between or among Agent Members or other beneficial owners of interests in any Global Note) other than to require delivery of such certificates and other documentation or evidence as are expressly required by, and to do so if and when expressly required by the terms of, this Indenture, and to examine the same to determine substantial compliance as to form with the express requirements hereof. Section 2.07.Replacement Notes. If any mutilated Note is surrendered to the Company, a Registrar or the Trustee, or the Company, a Registrar and the Trustee receive evidence to their satisfaction of the destruction, loss or theft of any Note, and there is delivered to the Company, the applicable Registrar and the Trustee such security or indemnity as will be required by them to save each of them harmless, then, in the absence of notice to the Company, such Registrar or the Trustee that such Note has been acquired by a protected purchaser, the Company shall execute, and upon its written request the Trustee shall authenticate and deliver, in exchange for any such mutilated Note or in lieu of any such destroyed, lost or stolen Note, a new Note of like tenor and principal amount, bearing a number not contemporaneously outstanding. In case any such mutilated, destroyed, lost or stolen Note has become or is about to become due and payable, or is about to be purchased by the Company pursuant to Article 3 or Section4.10, the Company in its discretion may, instead of issuing a new Note, pay or purchase such Note, as the case may be. Upon the issuance of any new Notes under this Section2.07, the Company may require the payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in relation thereto and any other reasonable expenses (including the reasonable fees and expenses of the Trustee or the Registrar) in connection therewith. Every new Note issued pursuant to this Section2.07 in lieu of any mutilated, destroyed, lost or stolen Note shall constitute an original additional contractual obligation of the Company, whether or not the mutilated, destroyed, lost or stolen Note shall be at any time enforceable by anyone, and shall be entitled to all benefits of this Indenture equally and proportionately with any and all other Notes duly issued hereunder. The provisions of this Section2.07 are (to the extent lawful) exclusive and shall preclude (to the extent lawful) all other rights and remedies with respect to the replacement or payment of mutilated, destroyed, lost or stolen Notes. Section 2.08.Outstanding Notes. Notes outstanding at any time are all Notes authenticated by the Trustee, except for those canceled by it, those paid pursuant to Section2.07, those converted pursuant to Article10, those delivered to it for cancellation or surrendered for transfer or exchange and those described in this Section2.08 as not outstanding. 15 If a Note is replaced pursuant to Section2.07, it ceases to be outstanding unless the Company and the Trustee receive proof satisfactory to them that the replaced Note is held by a protected purchaser. If a Paying Agent holds at 12:00 p.m., New York City time, on the Maturity Date Cash sufficient to pay the Accreted Principal Amount of the Notes payable on that date, then on and after the Maturity Date, such Notes shall cease to be outstanding and the Accreted Principal Amount shall cease to accrete. Subject to the restrictions contained in Section2.09, a Note does not cease to be outstanding because the Company or an Affiliate of the Company holds the Note. Section 2.09.Treasury Notes. In determining whether the Holders have concurred in any notice, direction, waiver or consent, Notes owned by the Company or any other obligor on the Notes or by any Subsidiary of the Company or of such other obligor shall be disregarded, except that, for purposes of determining whether the Trustee shall be protected in relying on any such notice, direction, waiver or consent, only Notes which a Responsible Officer of the Trustee actually knows are so owned shall be so disregarded.Notes so owned which have been pledged in good faith shall not be disregarded if the pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to act with respect to the Notes and that the pledgee is not the Company or any other obligor on the Notes or any Subsidiary of the Company or of such other obligor. Section 2.10.Temporary Notes. Until definitive Notes are ready for delivery, the Company may prepare and execute, and, upon receipt of a Company Order, the Trustee shall authenticate and deliver, temporary Notes.Temporary Notes shall be substantially in the form of definitive Notes but may have variations that the Company with the consent of the Trustee considers appropriate for temporary Notes.Without unreasonable delay, the Company shall prepare and the Trustee shall authenticate and deliver definitive Notes in exchange for temporary Notes. Section 2.11.Cancellation, Certain Redemptions. To the extent permitted by law, the Company or any of its Subsidiaries may from time to time repurchase any Notes in the open market or by tender offer at any price or by private agreement without giving prior notice to Holders; provided that, subject to the provisions of Article3, Section4.10 and the following proviso, the Company and any of its Subsidiaries, as applicable, shall offer to all Holders, pro rata in accordance with their interests in the Notes, any offers to repurchase, offers to exchange, tender offers, exchange offers or similar transactions with respect to the Notes; provided, however, that no such pro rata offer shall be required by this Section2.11 if the Company reasonably determines that such offer would require filing a Schedule TO with the Commission or compliance with Rule13e-4 or Regulation14D under the Exchange Act or registration of such offer under the Securities Act, in which case, the Company shall use commercially reasonable efforts to extend such pro rata offer to such Holders as the Company reasonably determines are permitted to participate in such pro rata offer without requiring the filing of a ScheduleTO or compliance with Rule13e-4 or Regulation14D under the Exchange Act, and if securities would be offered in such pro rata offer, as would be consistent with relying on the exemption from registration in Section4(a)(2) of the Securities Act.The Company shall cause any Notes so repurchased to be surrendered to the Trustee for cancellation.The Registrar, the Paying Agent and the Conversion Agent shall forward to the Trustee or its agent any Notes surrendered to them for transfer, exchange, payment or conversion.The Trustee and no one else shall cancel, in accordance with its standard procedures, all Notes surrendered for transfer, exchange, payment, conversion or cancellation and upon written request of the Company shall deliver evidence of the canceled Notes to the Company. 16 Section 2.12.CUSIP Numbers. The Company in issuing the Notes may use one or more “CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of purchase as a convenience to Holders; provided that any such notice may state that no representation is made as to the correctness of such numbers either as printed on the Notes or as contained in any notice of a purchase and that reliance may be placed only on the other identification numbers printed on the Notes, and any such purchase shall not be affected by any defect in or omission of such numbers.The Company will promptly notify the Trustee in writing of any change in the “CUSIP” numbers. Section 2.13.Additional Transfer and Exchange Requirements. (a)If Notes are issued upon the transfer, exchange or replacement of Notes subject to restrictions on transfer and bearing the Transfer Restriction Legend, or if a request is made to remove the Transfer Restriction Legend on a Note, the Notes so issued shall bear the Transfer Restriction Legend, or the Transfer Restriction Legend shall not be removed, as the case may be, unless such Note has been sold pursuant to an effective registration statement under the Securities Act and the Holder selling such Notes has delivered to the Company and the Registrar a certification of the same or there is delivered to the Company and the Registrar such reasonably satisfactory evidence, which shall include an Opinion of Counsel, as may be reasonably required by the Company and the Registrar, that neither the Transfer Restriction Legend nor the restrictions on transfer set forth therein are required to ensure that transfers thereof comply with the provisions of Rule144A or Rule144 or that such Notes are not “restricted” within the meaning of Rule144 or may otherwise be transferred without registration under the Securities Act.Upon provision of such evidence to the Company or the Registrar if requested by the Company or the Registrar, the Trustee, at the written direction of the Company, shall authenticate and deliver a Note that does not bear the Transfer Restriction Legend.If the Transfer Restriction Legend is removed from the face of a Note, the Transfer Restriction Legend shall be reinstated at any time the Company reasonably determinates that, to comply with applicable law (including, without limitation, the Securities Act), such Note must bear the Transfer Restriction Legend. (b)No transfer of a Note to any Person shall be effective under this Indenture or the Notes unless and until such Note has been registered in the name of such Person.Notwithstanding any other provisions of this Indenture or the Notes, transfers of a Global Note, in whole or in part, shall be made only in accordance with this Section2.13. (c)The transfer and exchange of beneficial interests in the Global Notes shall be effected through the Depositary, in accordance with the provisions of this Indenture and the Applicable Procedures. 17 (i)Beneficial interests in any Transfer Restricted Global Note may be transferred to Persons who take delivery thereof in the form of a beneficial interest in the same Transfer Restricted Global Note in accordance with the transfer restrictions set forth in the Transfer Restriction Legend.Beneficial interests in any Unrestricted Global Note may be transferred to Persons who take delivery thereof in the form of a beneficial interest in the same or any other Unrestricted Global Note.No written orders or instructions shall be required to be delivered to the Registrar to effect the transfers described in this Section2.13(c)(i). (ii)In connection with all transfers and exchanges of beneficial interests that are not subject to Section2.13(c)(i), the transferor of such beneficial interest must deliver to the Registrar an order from a Participant or an Indirect Participant given to the Depositary in accordance with the Applicable Procedures directing the Depositary to credit or cause to be credited a beneficial interest in another Global Note in an amount equal to the beneficial interest to be transferred or exchanged and instructions given in accordance with the Applicable Procedures containing information regarding the Participant account to be credited with such increase. (iii)A beneficial interest in any Transfer Restricted Global Note may be transferred to a Person who takes delivery thereof in the form of a beneficial interest in another Transfer Restricted Global Note if the transfer complies with the requirements of Section2.13(c)(ii) and the Registrar receives a duly executed certificate substantially in the form of ExhibitE hereto. (iv)A beneficial interest in any Transfer Restricted Global Note may be exchanged for a beneficial interest in an Unrestricted Global Note or transferred to a Person who takes delivery thereof in the form of a beneficial interest in an Unrestricted Global Note if (1)the exchange or transfer complies with the requirements of Section2.13(c)(ii) and (2)if the Registrar or the Company so requests or if the Applicable Procedures so require, an Opinion of Counsel in form reasonably acceptable to the Registrar and the Company stating that such exchange or transfer is in compliance with the Securities Act and that the restrictions on transfer contained herein and in the Transfer Restriction Legend are no longer required in order to maintain compliance with the Securities Act. (d)The restrictions imposed by the Transfer Restriction Legend upon the transferability of any Note shall cease and terminate upon the earlier of (i)the sale of such Note pursuant to an effective registration statement under the Securities Act or the transfer of such Note in compliance with Rule144 (or any successor provision thereto), or (ii)upon the expiration of the holding period applicable to sales thereof under Rule144(d) under the Securities Act (or any successor provision).Any Note as to which such restrictions on transfer shall have expired in accordance with their terms or shall have terminated may, upon a surrender of such Note for exchange to the Registrar in accordance with the provisions of this Section2.13, be exchanged for a new Note, of like tenor and aggregate principal amount, in accordance with Section2.13(a). (e)As used in Section2.13(c) and (d), the term “transfer” encompasses any sale, pledge, transfer, hypothecation or other disposition of any Note. 18 (f)This Section2.13(f) shall apply only to Global Notes: (i)Notwithstanding any other provisions of this Indenture or the Notes, a Global Note shall not be exchanged in whole or in part for a Note registered in the name of any Person other than the Depositary or one or more nominees thereof; provided that a Global Note may be exchanged for Notes registered in the names of any person designated by the Depositary in the event that (A) the Depositary has notified the Company that it is unwilling or unable to continue as Depositary for such Global Note or such Depositary has ceased to be a “clearing agency” registered under the Exchange Act, and a successor Depositary is not appointed by the Company within 90 days, (B)the Company has provided the Depositary with written notice that it has decided to discontinue use of the system of book-entry transfer through the Depositary or any successor Depositary or (C)an Event of Default has occurred and is continuing and the Trustee or the Holders of a majority of the Accreted Principal Amount of the outstanding Notes have requested such exchange.Any Global Note exchanged pursuant to clauses(A) or (B) above shall be so exchanged in whole and not in part, and any Global Note exchanged pursuant to clause(C) above may be exchanged in whole or from time to time in part as directed by the Depositary.Any Note issued in exchange for a Global Note or any portion thereof shall be a Global Note; provided that any such Note so issued that is registered in the name of a Person other than the Depositary or a nominee thereof shall not be a Global Note. (ii)Notes issued in exchange for a Global Note or any portion thereof shall be issued in definitive, fully-registered book-entry form, without interest coupons, shall have an Accreted Principal Amount equal to that of such Global Note or portion thereof to be so exchanged, shall be registered in such names and be in such authorized denominations as the Depositary shall designate and shall bear the legends provided for herein applicable thereto.Any Global Note to be exchanged in whole shall be surrendered by the Depositary to the Trustee, as Registrar.With regard to any Global Note to be exchanged in part, either such Global Note shall be so surrendered for exchange or, if the Trustee is acting as custodian for the Depositary or its nominee with respect to such Global Note, the principal amount thereof shall be reduced, by an amount equal to the portion thereof to be so exchanged, by means of an appropriate adjustment made on the records of the Trustee.Upon any such surrender or adjustment, the Trustee shall authenticate and deliver the Note issuable on such exchange to or upon the order of the Depositary or an authorized representative thereof. (iii)Subject to the provisions of clause(v) below, the registered Holder may grant proxies and otherwise authorize any Person, including Agent Members and persons that may hold interests through Agent Members, to take any action which a Holder is entitled to take under this Indenture or the Notes. (iv)In the event of the occurrence of any of the events specified in clause(i) above, the Company will promptly make available to the Trustee a reasonable supply of Certificated Notes in definitive, fully registered form, without interest coupons. 19 (v)Neither Agent Members nor any other Persons on whose behalf Agent Members may act shall have any rights under this Indenture with respect to any Global Note registered in the name of the Depositary or any nominee thereof, or under any such Global Note, and the Depositary or such nominee, as the case may be, may be treated by the Company, the Trustee and any agent of the Company or the Trustee as the absolute owner and holder of such Global Note for all purposes whatsoever.Notwithstanding the foregoing, nothing herein shall prevent the Company, the Trustee or any agent of the Company or the Trustee from giving effect to any written certification, proxy or other authorization furnished by the Depositary or such nominee, as the case may be, or impair, as between the Depositary, its Agent Members and any other person on whose behalf an Agent Member may act, the operation of customary practices of such Persons governing the exercise of the rights of a holder of any Note.Neither the Trustee nor any Agent Member shall have any responsibility or liability for any actions taken or not taken by the Depositary. Section 2.14.Additional Notes. If authorized by a resolution of the Board of Directors, the Company shall be entitled to issue additional Notes under this Indenture (“Additional Notes”) which shall have substantially identical terms as the Notes, other than with respect to (i)the date of issuance, (ii)the issue price, (iii)the accretion rate on the Notes (to the extent such Additional Notes are issued with a different “CUSIP”, “ISIN” or “Common Code” number than the Notes), and (iv)if such Additional Notes shall be issued in the form of Unrestricted Notes or Transfer Restricted Notes (in which case the Transfer Restricted Notes will bear the legends set forth in ExhibitD (collectively, the “Transfer Restriction Legend”)), the transfer restrictions in respect of Notes that are, respectively, Transfer Restricted Notes or Unrestricted Notes; provided that such issuance shall be made in compliance with this Indenture; provided, further, that no Additional Notes may be issued with the same “CUSIP”, “ISIN” or “Common Code” number as other Notes unless it is so permitted in accordance with applicable law and such Additional Notes are fungible with the Notes for U.S. federal tax purposes.The Notes issued on the Closing Date and any Additional Notes shall be treated as a single class for all purposes under this Indenture. With respect to any Additional Notes, the Company shall set forth in an Officers’ Certificate, a copy of which shall be delivered to the Trustee, or in a supplemental indenture, the following information: (1)the aggregate Accreted Principal Amount of Notes outstanding immediately prior to the issuance of such Additional Notes; (2)the aggregate Original Principal Amount of such Additional Notes to be authenticated and delivered pursuant to this Indenture; (3)the issue price, if any, the issue date of such Additional Notes and the accretion amount as of the first Accretion Date following the issuance of such Additional Notes; (4)the “CUSIP”, “ISIN” or “Common Code” number, as applicable, of such Additional Notes; and 20 (5)whether such Additional Notes shall be Transfer Restricted Notes or Unrestricted Notes. In authenticating such Additional Notes, and accepting the additional responsibilities under this Indenture in relation to such Additional Notes, the Trustee shall receive, and, subject to Section7.01, shall be fully protected in relying upon: (a)A copy of the resolution or resolutions of the Board of Directors in or pursuant to which the terms and form of the Additional Notes were established, certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect as of the date of such certificate, and if the terms and form of such Additional Notes are established by an Officers’ Certificate pursuant to general authorization of the Board of Directors, such Officers’ Certificate; (b)an executed supplemental indenture, if any; (c)an Officers’ Certificate delivered in accordance with Section12.05; and (d)an Opinion of Counsel which shall state:(i)that the form of such Additional Notes has been established by a supplemental indenture or by or pursuant to a resolution of the Board of Directors in accordance and in conformity with the provisions of this Indenture; (ii)that the terms of such Additional Notes have been established in accordance with and in conformity with the other provisions of this Indenture; (iii)that such Additional Notes, when authenticated and delivered by the Trustee and issued by the Company in the manner and subject to any conditions specified in such Opinion of Counsel, will constitute valid and legally binding obligations of the Company, enforceable in accordance with their terms, subject to bankruptcy, insolvency, reorganization and other laws of general applicability relating to or affecting the enforcement of creditors’ rights and to general equity principles; and (iv)that all conditions precedent to the authentication of the Additional Notes have been met. The Trustee shall have the right to decline to authenticate and deliver any Notes under this Section if the Trustee, being advised by counsel, determines that such action may not lawfully be taken or if the Trustee in good faith shall determine that such action would expose the Trustee to personal liability to existing Holders. Section 2.15.Accretion. Commencing on the Closing Date, the principal amount of the Notes shall accrete at a rate equal to 7.00% per annum (compounded quarterly); provided that, as of the Closing Date and for all periods thereafter, amounts of accretion with respect to the Notes shall be determined as if the Notes had been issued and accretion had commenced on March 5, 2013.ScheduleI hereto sets forth the Accreted Principal Amounts per $1,000 Original Principal Amount of Notes as of specified dates during the period from the Closing Date through the Maturity Date (the “Accretion Schedule”). Section 2.16.Calculation of Original Issue Discount. The Company shall file with the Trustee within 30 days after the end of each calendar year (i)a written notice specifying the amount of Original Issue Discount (including daily rates and accrual periods) accrued on outstanding Notes as of the end of such year and (ii)such other specific information relating to such Original Issue Discount as may then be required under the Code or the Treasury regulations promulgated thereunder. 21 ARTICLE 3 REPURCHASES Section 3.01.Repurchase or Conversion Upon a Change in Control. (a)Upon the occurrence of a Change in Control, each Holder shall elect, at such Holder’s option, subject to the terms and conditions of Article3 of this Indenture, either (i)to require the Company to repurchase for Cash all, but not less than all, of such Holder’s Notes in integral multiples of $1,000 principal amount at a price (the “Fundamental Change Repurchase Price”) equal to the Accreted Principal Amount as of such Change in Control or (ii)to convert all, but not less than all, of such Holder’s Notes on the Conversion Date pursuant to Section10.02.Upon a valid exercise of the option to require repurchase, the Company will be required to repurchase the Notes on a date selected by the Company (the “Fundamental Change Repurchase Date”), which shall be no earlier than 15 days or later than 35 days after the date on which the Company mails the notice contemplated by this Section3.01, subject to satisfaction by or on behalf of the Holder of the requirements set forth in Section3.01(b).A failure by a Holder to (x)make such election or (y)surrender any Notes to be converted to the Conversion Agent pursuant to Section10.02, in each case, on or before the third (3rd) Business Day before the Fundamental Change Repurchase Date (the “Fundamental Change Election Date”) shall be deemed to constitute an election to require the Company to repurchase such Holder’s Notes for the Fundamental Change Repurchase Price. A “Change in Control” will be deemed to have occurred when any of the following has occurred: (a)the consummation of any transaction (including, without limitation, any merger or consolidation other than those excluded under clause(d) below) the result of which is that any “person” or “group” becomes the “beneficial owner” (as these terms are defined in Rule13d-3 and Rule13d-5 under the Exchange Act), directly or indirectly, of more than 50% of the total voting power of the Capital Stock of the Company that is at that time entitled to vote by the holder thereof in the election of the Board of Directors (or comparable body); (b)the stockholders of the Company approve any plan or proposal for the liquidation or dissolution of the Company; (c)the sale, lease, transfer, conveyance or other disposition, in one or a series of related transactions, of all or substantially all of the assets of the Company and its Subsidiaries taken as a whole to any “person” or “group” (as these terms are used in Section13(d)(3) of the Exchange Act); or 22 (d)any transaction or series of related transactions in connection with which (whether by means of exchange, liquidation, consolidation, merger, combination, reclassification, recapitalization, acquisition or otherwise) all of the Common Stock is exchanged for, converted into, acquired for, or constitutes solely the right to receive, other securities, other property, assets or cash, other than (i) any transaction pursuant to which the holders of 50% or more of the total voting power of all shares of Capital Stock of the Company entitled to vote generally in elections of directors immediately prior to such transaction have the right to exercise, directly or indirectly, 50% or more of the total voting power of all shares of Capital Stock of the continuing or surviving Person entitled to vote generally in elections of directors immediately after giving effect to such transaction (ii)any changes resulting solely from a subdivision or combination or change solely in par value, or (iii)any merger solely for the purpose of changing the jurisdiction of incorporation of the Company and resulting in a reclassification, conversion or exchange of outstanding shares of Common Stock solely into shares of common stock of the surviving entity. On or before the fifth (5th) day after the occurrence of a Change in Control (or in the case of a Change in Control under clause(c) or (d) of the definition thereof on the same day as the public announcement of such transaction by the Company), the Company will mail a written notice of Change in Control by first-class mail to the Trustee and to each Holder at their addresses shown in the register of the Registrar (and to beneficial owners as required by applicable law).The notice shall include a form of Repurchase Notice to be completed by the Noteholder and shall state: (1)the events causing a Change in Control; (2)the date of such Change in Control; (3)the Fundamental Change Election Date; (4)the Fundamental Change Repurchase Price; (5)the Fundamental Change Repurchase Date; (6)the name and address of the Paying Agent and the Conversion Agent; (7)the then current Applicable Conversion Rate and any adjustments thereto; (8)that Notes with respect to which a Repurchase Notice is given by the Holder may be converted pursuant to Article10 hereof only if the Repurchase Notice has been withdrawn in accordance with the terms of this Indenture; (9)the procedures a Holder must follow to exercise rights under this Section3.01(a); and (10)the CUSIP and ISIN number(s) of the Notes, if applicable. 23 (b)A Holder shall make its election under this Section3.01 by (x)delivery of a written notice (a “Repurchase Notice”) to the Paying Agent or (y) delivery of a Conversion Notice to the Conversion Agent in accordance with Section10.02, at any time prior to the Close of Business on the Fundamental Change Election Date.The Repurchase Notice shall state: (i)if Certificated Notes have been issued, the certificate number of the Notes (or if the Holder’s Notes are Global Notes, that such Holder’s notice must comply with the Applicable Procedures); (ii)the portion of the Original Principal Amount of Notes to be repurchased, which portion must be $1,000 or an integral multiple of $1,000; and (iii)that such Notes shall be repurchased by the Company pursuant to the terms and conditions specified in this Article3. The delivery of such Note to the Paying Agent prior to, on or after the Fundamental Change Repurchase Date (together with all necessary endorsements and compliance by the Holder with the Applicable Procedures) at the offices of the Paying Agent shall be a condition to the receipt by the Holder of the Fundamental Change Repurchase Price therefor; provided, however, that such Fundamental Change Repurchase Price shall be so paid pursuant to this Section3.01 only if the Note so delivered to the Paying Agent shall conform in all respects to the description thereof set forth in the related Repurchase Notice. The Company shall repurchase from the Holder thereof, pursuant to this Section 3.01, a portion of a Note if the Original Principal Amount of such portion is $1,000 or an integral multiple of $1,000.Provisions of this Indenture that apply to the repurchase of all of a Note also apply to the repurchase of such portion of such Note. Any repurchase by the Company contemplated pursuant to the provisions of this Section3.01 shall be consummated by the delivery of the consideration to be received by the Holder on or prior to the later of the Fundamental Change Repurchase Date and the time of delivery of the Note to the Paying Agent in accordance with this Section3.01. Notwithstanding anything herein to the contrary, any Holder delivering to the Paying Agent the Repurchase Notice contemplated by this Section3.01(b) shall have the right to withdraw such Repurchase Notice at any time prior to the Close of Business on the Fundamental Change Election Date by delivery of a written notice of withdrawal to the Paying Agent in accordance with Section3.02 and contemporaneous delivery of a Conversion Notice to the Conversion Agent in accordance with Section10.02. The Paying Agent shall promptly notify the Company of the receipt by it of any Repurchase Notice or written withdrawal thereof. No Notes may be repurchased by the Company at the option of Holders upon a Change in Control if the principal amount of the Notes has been accelerated (other than as a result of a default in the payment of the Fundamental Change Repurchase Price with respect to the Notes), and such acceleration has not been rescinded, on or prior to the date on which such repurchase is to be consummated.The Paying Agent will promptly return to the respective Holders thereof any Notes (x)with respect to which a Repurchase Notice has been withdrawn in compliance with this Indenture, or (y)held by it during the continuance of acceleration described in the immediately preceding sentence in which case, upon such return, the Repurchase Notice with respect thereto shall be deemed to have been withdrawn. 24 Notwithstanding anything to the contrary in this Section 3.01, the Company shall not be required to make an offer to purchase upon a Change of Control if a third party provides the notice and makes the offer in the manner, at the times and otherwise in compliance with the requirements set forth in this Section 3.01 and all other provisions hereof applicable to the Company, and such third party purchases all Notes properly tendered and not withdrawn. Section 3.02.Effect of Repurchase Notice. (a)Upon receipt by the Paying Agent of the Repurchase Notice specified in Section3.01(b), the Holder of the Note in respect of which such Repurchase Notice was given shall (unless such Repurchase Notice is withdrawn as specified in this Section3.02) thereafter be entitled to receive solely the Fundamental Change Repurchase Price with respect to such Note.Such Fundamental Change Repurchase Price shall be paid to such Holder, subject to receipt of funds by the Paying Agent, on or prior to the later of (x)the Fundamental Change Repurchase Date, with respect to such Note (provided the conditions in Section3.01(b) have been satisfied) and (y)the time of delivery of such Note to the Paying Agent by the Holder thereof in the manner required by Section3.01(b).Notes in respect of which a Repurchase Notice has been given by the Holder thereof may not be converted pursuant to Article10 hereof on or after the date of the delivery of such Repurchase Notice unless such Repurchase Notice has first been validly withdrawn as specified in this Section3.02. (b)A Repurchase Notice may be withdrawn by means of a written notice of withdrawal delivered to the office of the Paying Agent at any time prior to the Close of Business on the Fundamental Change Election Date.Such notice of withdrawal shall state: (i)the principal amount being withdrawn; (ii)if Certificated Notes are to be withdrawn, the certificate numbers of the Notes being withdrawn (or, if Global Notes or a portion thereof are to be withdrawn, that such Holder has complied with the Applicable Procedures in respect of the withdrawal of such Holder’s election to exercise its repurchase rights pursuant to Section3.01 of this Indenture); (iii)the principal amount, if any, of the Notes that remain subject to a Repurchase Notice; and (iv)that such Holder has contemporaneously delivered a Conversion Notice to the Conversion Agent in accordance with Section 10.02 with respect to such withdrawn Notes. Section 3.03.Deposit of Fundamental Change Repurchase Price. Prior to 12:00 p.m. (New York City time) on the Business Day prior to the Fundamental Change Repurchase Date, the Company shall deposit with the Trustee or with the Paying Agent (or, if the Company or a Subsidiary of the Company or an Affiliate of either of them is acting as the Paying Agent, shall segregate and hold in trust as provided in Section 2.04) an amount of money (in immediately available funds if deposited on such Trading Day) sufficient to pay the aggregate Fundamental Change Repurchase Price of all the Notes or portions thereof which are to be repurchased as of the Fundamental Change Repurchase Date. 25 If the Paying Agent holds money sufficient to pay the Fundamental Change Repurchase Price with respect to the Notes to be repurchased on the Fundamental Change Repurchase Date in accordance with the terms of this Indenture, then, immediately on and after the Fundamental Change Repurchase Date, the Accreted Principal Amount on such Notes shall cease to accrete, whether or not the Notes are delivered to the Paying Agent, and all other rights of the Holders of such Notes shall terminate, other than the right to receive the Fundamental Change Repurchase Price upon delivery of such Notes. Section 3.04.Notes Repurchased in Part. Any Note which is to be repurchased only in part shall be surrendered at the office of the Paying Agent (with, if the Company or the Trustee so requires, due endorsement by, or a written instrument of transfer in form satisfactory to the Company and the Trustee duly executed by, the Holder thereof or such Holder’s attorney duly authorized in writing) and, provided that the Holder has properly delivered a Conversion Notice to the Conversion Agent pursuant to Section10.02 prior to the Fundamental Change Election Date with respect to such remaining portion, the Company shall execute and the Trustee shall authenticate and deliver to the Holder of such Note, without service charge, a new Note or Notes, of any authorized denomination as requested by such Holder in aggregate principal amount equal to, and in exchange for, the portion of the principal amount of the Note so surrendered that is not repurchased; provided that such Notes so delivered shall be immediately surrendered to the Conversion Agent pursuant to Section 10.02 and the Holder thereof shall be entitled to receive solely the Settlement Amount as contemplated by Section10.02(b). Section 3.05.Covenant to Comply with Securities Laws upon Repurchase of Notes. In connection with any repurchase upon the occurrence of a Change in Control, to the extent required by applicable law, the Company shall: (a)comply with the provisions of Rule13e-4, Rule14e-1 and any other tender offer rules under the Exchange Act that may then be applicable; and (b)otherwise comply with all federal and state securities laws as necessary to effect a repurchase of Notes by the Company at the option of Holder. ARTICLE 4 COVENANTS Section 4.01.Payment of Notes. The Company shall make all payments in respect of the Notes on the dates and in the manner provided in the Notes or pursuant to this Indenture.Any amounts of shares of Common Stock to be given to the Conversion Agent shall be deposited with the Conversion Agent by 12:00 p.m., New York City time, by the Company.The Accreted Principal Amount of the Notes and the Fundamental Change Repurchase Price shall be considered paid on the applicable date due if on such date (which, in the case of a Fundamental Change Repurchase Price, shall be on the Business Day immediately following the Fundamental Change Repurchase Date) the Trustee, the Conversion Agent or the Paying Agent (other than the Company or any Subsidiary of the Company, as applicable) holds, in accordance with this Indenture, cash or securities, if permitted hereunder, sufficient to pay all such amounts then due. 26 Section 4.02.Maintenance of Office or Agency. The Company will maintain in the United States an office or agency where Notes may be surrendered for registration of transfer or exchange or for presentation for payment and where notices and demands to or upon the Company in respect of the Notes and this Indenture may be delivered.The Company hereby initially designates the Corporate Trust Office of the Trustee as such office of the Company.The Company will give prompt written notice to the Trustee of the location, and any change in the location, of such office or agency.If at any time the Company fails to maintain any such required office or agency or fails to furnish the Trustee with the address thereof, such presentations, surrenders, notices and demands may be made or delivered to the Trustee. The Company may also from time to time designate one or more other offices or agencies where the Notes may be surrendered or presented for any of such purposes and may from time to time rescind such designations.The Company will give prompt written notice to the Trustee of any such designation or rescission and of any change in the location of any such other office or agency. Section 4.03.Existence. The Company will do or cause to be done all things necessary to preserve and keep in full force and effect its existence and the existence, rights and franchises of the Company; provided that the Company is not required to preserve any such right or franchise if the preservation thereof is no longer desirable in the conduct of the business of the Company as determined by the Board of Directors; provided further that this Section does not prohibit any transaction otherwise permitted by Section5.01. Section 4.04.Annual Reports. The Company shall deliver to the Trustee, within fifteen days after the Company is required to file the same with the Commission, copies of the Company’s annual reports and of the information, documents and other reports (or copies of such portions of any of the foregoing as the Commission may by rules and regulations prescribe) that the Company is required to file with the Commission pursuant to Section 13 or Section 15(d) of the Exchange Act; provided that any such information, documents or reports filed with the Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval (“EDGAR”) system, or any successor system established by the Commission, shall be deemed to be filed with the Trustee; provided, however, that the Trustee shall have no obligation whatsoever to determine whether or not such information, documents or reports have been filed pursuant to the EDGAR system. Delivery of such reports, information and documents to the Trustee is for informational purposes only and the Trustee’s receipt of such shall not constitute constructive notice of any information contained therein or determinable from information contained therein, including the Company’s compliance with any of its covenants hereunder (as to which the Trustee is entitled to rely exclusively on Officers’ Certificates). 27 Section 4.05.Reports to Trustee. The Company will deliver to the Trustee: (a)within 120 days after the end of each fiscal year (commencing in 2016) a certificate from the principal executive, financial or accounting officer of the Company stating that the officer has conducted or supervised a review of the activities of the Company and its performance under this Indenture and that, based upon such review, no Default exists hereunder or, if there has been a Default, specifying the Default, its nature, status and what action the Company is taking or proposes to take with respect thereto; and (b)promptly and in any event within 15 days after the Company becomes aware of the occurrence of a Default, an Officers’ Certificate setting forth the details of the Default, and the action which the Company is taking or proposes to take with respect thereto. Section 4.06.Rule144A Information Requirements. At any time the Company is not subject to Section13 or 15(d) of the Exchange Act, so long as (i)any of the Notes or any shares of Common Stock issuable upon conversion thereof shall, at such time, constitute “restricted securities” within the meaning of Rule 144(a)(3) under the Securities Act and (ii)less than one year has passed since the acquisition of such Notes from the Company or an Affiliate of the Company, the Company shall (x)promptly provide to the Trustee and shall, upon written request, provide to any Holder, beneficial owner or prospective purchaser of such Notes or any shares of Common Stock issued upon conversion of such Notes, the information required to be delivered pursuant to Rule144A(d)(4) under the Securities Act to facilitate the resale of such Notes or shares of Common Stock pursuant to Rule144A under the Securities Act and (y)take such further action as any Holder or beneficial owner of such Notes or such Common Stock may reasonably request to the extent required from time to time to enable such Holder or beneficial owner to sell such Notes or shares of Common Stock in accordance with Rule144A under the Securities Act. Section 4.07.Reservation of Common Stock. The Company shall at all times reserve and keep available, out of its authorized but unissued shares of Common Stock, such shares of Common Stock as shall be sufficient to effect conversion of all outstanding Notes.If at any time the number of authorized but unissued shares of Common Stock of the Company shall not be sufficient to effect the conversion of the Notes and otherwise to comply with the terms of this Indenture, the Company will forthwith take such corporate action as may be necessary to increase its authorized but unissued shares of such Common Stock to such number of shares as shall be sufficient for such purpose.The Company will obtain any authorization, consent, approval or other action by or make any filing with any court or administrative body that may be required under applicable securities laws in connection with the issuance of shares of its Common Stock upon the conversion of the Notes. Section 4.08.Issuance of Shares. The Common Stock, when issued, will be duly and validly issued, fully paid and nonassessable and will be free and clear of any Liens caused or created by the Company, and will have been issued in compliance with the Securities Act.When issued, the Common Stock will be free from any restrictions, other than transfer restrictions pursuant to the securities laws. 28 Section 4.09.Incurrence of Debt. The Company shall not, and shall not cause or permit any of its Subsidiaries to, directly or indirectly, Incur any Debt, except that the Company and its Subsidiaries may Incur the following Debt:(i)(a)Debt of the Company in respect of the 2018 Notes outstanding on the date hereof, after giving effect to the issuance of the Notes on the date hereof in exchange for certain 2018 Notes, and (b)Debt of the Company in respect of the Notes (including Additional Notes in an aggregate Original Principal Amount not to exceed $5,000,00 at any one time outstanding), (ii)Debt of the Company and Cadiz Real Estate LLC Incurred pursuant to the Credit Agreement in an aggregate original principal amount not to exceed $46,500,000 outstanding at any time, plus any accretion pursuant to the terms of the Credit Agreement, (iii)Debt of the Company and its Subsidiaries Incurred solely for the purpose of financing (whether in whole or in part) the cost of construction or improvement of the Qualified Water Project, including out-of-pocket costs and expenses incurred by the Company and its Subsidiaries in connection with such construction or improvement, in an aggregate principal amount at any one time outstanding, including all Refinancing Debt Incurred to Refinance Debt Incurred pursuant to this clause(iii), not to exceed, together with the aggregate principal amount of all Debt then outstanding pursuant to clause(ii) of this Section4.09, the lesser of (x)the aggregate cost of such construction or improvement, including out-of-pocket costs and expenses incurred by the Company and its Subsidiaries in connection with such construction or improvement, as determined by the Board of Directors in good faith and evidenced by a resolution of the Board of Directors, plus the amount necessary to Refinance the Debt outstanding pursuant to clause(ii) of this Section4.09 and (y)$300,000,000, (iv)Hedging Obligations entered into by the Company and its Subsidiaries in the ordinary course of business and not for speculative purposes up to an aggregate principal amount of $5,000,000 at any one time outstanding, (v)Debt of a Subsidiary of the Company owed to and held by the Company, (vi)Debt of the Company or any of its Subsidiaries arising from the honoring by a bank or other financial institution of a check, draft or similar instrument drawn against insufficient funds in the ordinary course of business; provided that such Debt is extinguished within five Business Days after Incurrence, (vii)Debt of the Company or any of its Subsidiaries with respect to letters of credit issued in the ordinary course of business in respect of health, disability or other employee benefits or property, casualty or liability insurance or self-insurance, or other Debt with respect to reimbursement-type obligations regarding workers’ compensation claims; provided that, upon the drawing of any such letter of credit, the reimbursement obligation with respect thereto is reimbursed within thirty (30) days following such drawing, (viii)Debt of the Company or any of its Subsidiaries arising from agreements for indemnification, adjustment of purchase price, earn-outs or similar obligations, in each case Incurred in connection with the disposition or acquisition of any business, asset or Subsidiary, other than Guarantee Obligations Incurred by any Person acquiring all or any portion of such business, assets or other Person for purposes of financing such acquisition; provided that (A)such Debt is not reflected on the balance sheet of the Company or any of its Subsidiaries (contingent obligations referred to in a footnote to financial statements and not otherwise reflected on the balance sheet will not be deemed to be reflected on such balance sheet for purposes of this clause(A) and (B)in the case of a disposition, the maximum aggregate liability in respect of all such Debt under this clause(viii) will at no time exceed the gross proceeds, including the fair market value of non-cash proceeds (the fair market value of such non-cash proceeds being measured at the time received and without giving effect to any subsequent changes in value), actually received by the Company and its Subsidiaries in connection with such disposition, (ix)Debt of the Company or any of its Subsidiaries consisting of take-or-pay obligations contained in supply agreements, in each case in the ordinary course of business, (x)Debt arising in connection with endorsement of instruments of deposit in the ordinary course of business, (xi)Capitalized Lease Obligations of the Company or any of its Subsidiaries in an aggregate principal amount at any one time outstanding, including all Refinancing Debt Incurred to Refinance Debt Incurred pursuant to this clause(xi), not to exceed $10,000,000, and (xii)unsecured Debt in an aggregate principal amount not to exceed $10,000,000 at any one time outstanding.For purposes of determining any particular amount of Indebtedness under this Section4.09, Guarantee Obligations, Liens or obligations with respect to letters of credit otherwise supporting Debt otherwise included in the determination of such particular amount will not be included. 29 Section 4.10.Asset Sales. (a)If, the Net Cash Proceeds from Asset Sales available to the Company after all outstanding obligations under the Credit Agreement have been repaid and the commitments thereunder permanently reduced to zero, exceeds $2,500,000, the Company shall deposit the Net Cash Proceeds of such Asset Sales into a cash collateral account and shall promptly provide notice thereof to the Trustee, which notice shall specify the amount of the Net Cash Proceeds so deposited.The Trustee shall deliver any notice of deposit it receives from the Company under this Section4.10 to the Noteholders within five (5) Business Days.The Trustee shall, by notice to the Company delivered no more than thirty (30) days after the Trustee’s receipt of notice from the Company of such deposit, require the Company to apply the applicable Net Cash Proceeds towards prepayment of amounts owing under the Notes (“Asset Sale Offer”) in accordance with this Section4.10. (b)In the event that, pursuant to Section4.10 hereof, the Company shall be required to commence an Asset Sale Offer, it shall follow the procedures specified below. (c)The Asset Sale Offer shall remain open for a period of twenty (20) Business Days following its commencement and no longer, except to the extent that a longer period is required by applicable law (the “Offer Period”).No later than five (5) Business Days after the termination of the Offer Period (the “Purchase Date”), the Company shall apply all Net Cash Proceeds (the “Offer Amount”) to the purchase of Notes, or, if less than the Offer Amount has been tendered, all Notes tendered in response to the Asset Sale Offer.Payment for any Notes so purchased shall be made in the same manner as all other payments are made under the Indenture and Notes. (d)Upon the commencement of an Asset Sale Offer, the Company shall send, by first-class mail, a notice to each of the Holders, with a copy to the Trustee.The notice shall contain all instructions and materials necessary to enable such Holders to tender Notes pursuant to the Asset Sale Offer.The Asset Sale Offer shall be made to all Holders.The notice, which shall govern the terms of the Asset Sale Offer, shall state: (i)that the Asset Sale Offer is being made pursuant to this Section 4.10 hereof and the length of time the Asset Sale Offer shall remain open; (ii)the Offer Amount, the purchase price and the Purchase Date; 30 (iii)that the principal of any Note not tendered or accepted for payment shall continue to accrete; (iv)that, unless the Company defaults in making such payment, the principal amount of any Note accepted for payment pursuant to the Asset Sale Offer shall cease to accrete after the Purchase Date; (v)that Holders electing to have a Note purchased pursuant to an Asset Sale Offer may elect to have Notes purchased in minimum amounts of $1,000 or an integral multiple of $1,000 in excess thereof; (vi)that Holders electing to have a Note purchased pursuant to any Asset Sale Offer shall be required to surrender the Note, with the form entitled “Option of Holder to Elect Purchase” attached to the Note completed, or transfer by book-entry transfer, to the Company, the Depositary, if appointed by the Company, or a Paying Agent at the address specified in the notice at least three (3) days before the Purchase Date; (vii)that Holders shall be entitled to withdraw their election if the Company, the Depositary or the Paying Agent, as the case may be, receives, not later than the expiration of the Offer Period, a telegram, facsimile transmission or letter setting forth the name of the Holder, the principal amount of the Note the Holder delivered for purchase and a statement that such Holder is withdrawing his election to have such Note purchased; (viii)that, if the aggregate principal amount of Notes surrendered by the holders thereof exceeds the Offer Amount, the Trustee, in accordance with the applicable Depositary procedures in the case of Global Notes, shall select the Notes to be purchased on a pro rata basis based on the Accreted Principal Amount of the Notes tendered (with such adjustments as may be deemed appropriate by the Trustee, in accordance with the applicable Depositary procedures in the case of Global Notes, so that only Notes in minimum denominations of $1,000, or an integral multiple of $1,000 in excess thereof, shall be purchased); and (ix)that Holders whose Notes were purchased only in part shall be issued new Notes equal in principal amount to the unpurchased portion of the Notes surrendered (or transferred by book-entry transfer) representing the same indebtedness to the extent not repurchased. (e)On or before the Purchase Date, the Company shall, to the extent lawful, (1)accept for payment, on a pro rata basis to the extent necessary, the Offer Amount of Notes or portions thereof validly tendered pursuant to the Asset Sale Offer, or if less than the Offer Amount has been tendered, all Notes tendered and (2)deliver or cause to be delivered to the Trustee the Notes properly accepted together with an Officers’ Certificate stating the aggregate principal amount of Notes or portions thereof so tendered. 31 (f)The Company, the Depositary or the Paying Agent, as the case may be, shall promptly mail or deliver to each tendering Holder an amount equal to the purchase price of the Notes properly tendered by such Holder and accepted by the Company for purchase, and the Company shall promptly issue a new Note, and the Trustee, upon receipt of an Authentication Order, shall authenticate and mail or deliver (or cause to be transferred by book-entry) such new Note to such Holder in a principal amount equal to any unpurchased portion of the Note surrendered representing the same indebtedness to the extent not repurchased; provided that each such new Note shall be in a principal amount of $1,000 or an integral multiple of $1,000 in excess thereof.Any Note not so accepted shall be promptly mailed or delivered by the Company to the Holder thereof.The Company shall publicly announce the results of the Asset Sale Offer on or as soon as practicable after the Purchase Date. (g)Any Net Cash Proceeds remaining after the Asset Sale Offer may be used by the Company for working capital or any other purpose not prohibited by this Indenture. ARTICLE 5 CONSOLIDATION, MERGER, SALE OR LEASE OF ASSETS Section 5.01.Consolidation, Merger, Sale or Lease of Assets by the Company. (a)The Company may not, directly or indirectly, consolidate with or merge into any Person or sell, convey, transfer or lease all or substantially all of its properties and assets to another Person, unless: (i)the resulting, surviving or transferee Person (if other than the Company) is an entity organized and validly existing under the laws of the United States of America, any State thereof or the District of Columbia; (ii)such entity (if other than the Company) expressly assumes all of the obligations of the Company under the Notes and this Indenture pursuant to a supplemental indenture; (iii)immediately after giving effect to the transaction, no Event of Default or Default has occurred and is continuing; and (iv)the Company delivers to the Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that such consolidation, merger, conveyance, transfer or lease and the supplemental indenture (if any) comply with this Indenture. (b)Subject to Article3, upon the consummation of any transaction effected in accordance with these provisions, if the Company is not the resulting, surviving or transferee Person, the resulting, surviving or transferee Person shall succeed to, and be substituted for, and may exercise every right and power of, the Company under this Indenture and the Notes with the same effect as if such successor Person had been named as the Company in this Indenture.Upon such substitution, except in the case of a lease, the Company will be released from its obligations under the Notes and this Indenture. 32 ARTICLE 6 DEFAULT AND REMEDIES Section 6.01.Events of Default. An “Event of Default” occurs with respect to the Notes if: (a)the Company defaults in payment of the Fundamental Change Repurchase Price with respect to any Note, when such becomes due and payable; (b)the Company defaults in the payment of the Accreted Principal Amount of any Note when due at maturity, redemption, upon repurchase or otherwise (including, without limitation, upon the exercise by a Holder of its right to require the Company to repurchase such Notes pursuant to and in accordance with Articles 3 or 4 hereof); (c)the Company fails to issue any notice of a Change in Control as required under Section 3.01(a) of this Indenture, and such default continues for a period of three Business Days; (d)the Company fails to comply with its obligation to convert the Notes into Common Stock or other property pursuant to and in accordance with Article10 upon exercise of a Holder’s right to convert its Notes pursuant to Article10; (e)other than as set forth in paragraph(f), the Company fails to comply with any of its other covenants or agreements in the Notes or this Indenture and fails to cure (or obtain a waiver of) such default, within 45 days after the Company receives a notice of such default by the Trustee or by Holders of not less than 25% in Accreted Principal Amount of the Notes then outstanding; (f)the Company fails to comply with its covenants or agreements in Article V of this Indenture and fails to cure such default within 3 Business Days; (g)the Company or any Significant Subsidiary fails to pay principal when due (whether at stated maturity or otherwise) or an uncured default that results in the acceleration of maturity, of any indebtedness for borrowed money of the Company or any of its Significant Subsidiaries in an aggregate amount in excess of $10,000,000 (or its foreign currency equivalent), unless such indebtedness is discharged, or such acceleration is rescinded, stayed or annulled, within a period of 30 calendar days after written notice of such failure or uncured default is given to the Company by the Trustee or to the Company and the Trustee by the Holders of not less than 25% in Accreted Principal Amount of the Notes then outstanding; provided that if any such failure or acceleration referred to above shall cease or be cured, waived, rescinded or annulled, then the resulting Event of Default shall be deemed not to have occurred; (h)the Company or any Significant Subsidiary, pursuant to or under or within the meaning of any Bankruptcy Law, (i)commences a voluntary case or proceeding; (ii)consents to the entry of an order for relief against it in an involuntary case or proceeding or the commencement of any case against it; (iii)consents to the appointment of any receiver, trustee, assignee, liquidator, custodian or similar official of it or for any substantial part of its property; (iv)makes a general assignment for the benefit of its creditors; (v)files a petition in bankruptcy or answer or consent seeking reorganization or relief; or (vi)consents to the filing of such petition or the appointment of or taking possession by any receiver, trustee, assignee, liquidator, custodian or similar official; 33 (i)a court of competent jurisdiction enters an order or decree under any Bankruptcy Law that (i)is for relief against the Company or any Significant Subsidiary in an involuntary case or proceeding, or adjudicates the Company or any Significant Subsidiary insolvent or bankrupt; (ii)appoints any receiver, trustee, assignee, liquidator, custodian or similar official of the Company or any Significant Subsidiary or for any substantial part of any such entity’s property; or (iii)orders the winding up or liquidation of the Company or any Significant Subsidiary, and the order or decree remains unstayed and in effect for 60 consecutive days (an Event of Default specified in clause(h) or (i) a “Bankruptcy Default”); or (j)the Company or any of its Significant Subsidiaries fails to pay final non-appealable judgments entered by a court or courts of competent jurisdiction aggregating in excess of $10,000,000 (net of any amounts as to which a reputable and solvent third party insurer has accepted full coverage), which judgments are not paid, discharged, bonded or stayed for a period of 60 days. Section 6.02.Acceleration. If an Event of Default, other than a Bankruptcy Default, occurs and is continuing under this Indenture, the Holders of at least 25% in aggregate of the Original Principal Amount of the Notes then outstanding, by written notice to the Company (and to the Trustee), may, and the Trustee at the written request of such Holders may, declare the then Accreted Principal Amount of the Notes to be immediately due and payable.Upon a declaration of acceleration, such Accreted Principal Amount will become immediately due and payable.If a Bankruptcy Default occurs, the Accreted Principal Amount of the Notes then outstanding will become immediately due and payable automatically without any declaration or other act on the part of the Trustee or any Holder.If the Accreted Principal Amount of any Note is not paid when due (whether upon acceleration pursuant to this Section 6.02, upon the date set for payment of the Fundamental Change Repurchase Price pursuant to Article 3 hereof or upon the Maturity Date), then in each such case the overdue amount shall, to the extent permitted by law, bear cash interest at the rate of 2.00% per annum (“Default Interest”), compounded quarterly, which interest shall accrue from the date the Accreted Principal Amount was originally due to the payment date of such amount has been made or duly provided for. Section 6.03.Other Remedies. If an Event of Default occurs and is continuing, the Trustee may pursue, in its own name or as trustee of an express trust, any available remedy by proceeding at law or in equity to collect the payment of Accreted Principal Amount of the Notes or to enforce the performance of any provision of the Notes or this Indenture.The Trustee may maintain a proceeding even if it does not possess any of the Notes or does not produce any of them in the proceeding. Section 6.04.Waiver of Past Defaults. Except as otherwise provided in Section6.07 and Section9.02(b), Holders of a majority in Original Principal Amount of the outstanding Notes by written notice to the Company and to the Trustee may waive any existing or future Default or Event of Default and its consequences and rescind and annul a declaration of acceleration with respect to such Event of Default and its consequences (other than an Event of Default (a)with respect to the failure to make payment of the Accreted Principal Amount or the Fundamental Change Repurchase Price, in each case with respect to any Note, (b)with respect to the failure to pay or deliver the consideration due upon conversion of the Notes or (c)with respect to any provision that under this Indenture cannot be modified or amended without the consent of the Holder of each outstanding Note affected) if: 34 (i)all existing Events of Default, other than the nonpayment of the Accreted Principal Amount, if any on the Notes that have become due solely by the declaration of acceleration, have been cured or waived, and (ii)the rescission would not conflict with any judgment or decree of a court of competent jurisdiction. Upon such waiver, the Default will cease to exist, and any Event of Default arising therefrom will be deemed to have been cured, but no such waiver will extend to any subsequent or other Default or impair any right consequent thereon. Section 6.05.Control by Majority. The Holders of a majority in Original Principal Amount of the outstanding Notes may direct the time, method and place of conducting any proceeding for any remedy available to the Trustee or exercising any trust or power conferred on the Trustee.However, the Trustee may refuse to follow any direction that conflicts with law or this Indenture, that may involve the Trustee in personal liability, or that the Trustee determines may be unduly prejudicial to the rights of Holders of Notes not joining in the giving of such direction, and may take any other action it deems proper that is not inconsistent with any such direction received from Holders of Notes.Prior to taking any action hereunder, the Trustee shall receive indemnification satisfactory to it against all fees, losses and expenses (including attorney’s fees and expenses) incurred or to be incurred by taking such action. Section 6.06.Limitation on Suits. A Holder may not institute any proceeding, judicial or otherwise, with respect to this Indenture or the Notes, or for the appointment of a receiver or trustee, or for any other remedy under this Indenture or the Notes, unless: (i)the Holder has previously given to the Trustee written notice of a continuing Event of Default; (ii)Holders of at least 25% in Original Principal Amount of outstanding Notes have made written request to the Trustee to institute proceedings in respect of the Event of Default in its own name as Trustee under this Indenture; (iii)Holders have offered to the Trustee indemnity satisfactory to the Trustee against any costs, liabilities or expenses to be incurred in compliance with such request; (iv)the Trustee for 60 days after its receipt of such notice, request and offer of indemnity has failed to institute any such proceeding; and 35 (v)during such 60-day period, the Holders of a majority in Original Principal Amount of the outstanding Notes have not given the Trustee a direction that is inconsistent with such written request. Section 6.07.Rights of Holders to Receive Payment. Notwithstanding anything to the contrary, the right of a Holder of a Note to receive (x) the Accreted Principal Amount of a Note on the Maturity Date, (y)payment of the Fundamental Change Repurchase Price on the Fundamental Change Repurchase Date and (z)payment or delivery, as the case may be, of Common Stock, Cash and/or other property pursuant to and in accordance with Article 10 upon conversion of such Note on the date specified in Article10, or to bring suit for the enforcement of any such payment or delivery, as the case may be, on or after such respective dates, may not be impaired or affected without the consent of that Holder. Section 6.08.Collection Suit by Trustee. If an Event of Default specified in clause(a) or (b) of Section 6.01 occurs and is continuing, the Trustee may recover judgment in its own name and as trustee of an express trust for the whole amount owing with respect to the Notes, and such further amount as is sufficient to cover the costs and expenses of collection, including the reasonable compensation, expenses, disbursements and advances of the Trustee, its agents and counsel and any other amounts due the Trustee hereunder. Section 6.09.Trustee May File Proofs of Claim. The Trustee may file proofs of claim and other papers or documents as may be necessary or advisable in order to have the claims of the Trustee (including any claim for the compensation, expenses, disbursements and advances of the Trustee, its agents and counsel, and any other amounts due the Trustee hereunder) and the Holders allowed in any judicial proceedings relating to the Company or its creditors or property, and is entitled and empowered to collect, receive and distribute any money, securities or other property payable or deliverable upon conversion or exchange of the Notes or upon any such claims.Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such judicial proceeding is hereby authorized by each Holder to make such payments to the Trustee and, if the Trustee consents to the making of such payments directly to the Holders, to pay to the Trustee any amount due to it for the reasonable compensation, expenses, disbursements and advances of the Trustee, its agent and counsel, and any other amounts due the Trustee hereunder.Nothing in this Indenture will be deemed to empower the Trustee to authorize or consent to, or accept or adopt on behalf of any Holder, any plan of reorganization, arrangement, adjustment or composition affecting the Notes or the rights of any Holder thereof, or to authorize the Trustee to vote in respect of the claim of any Holder in any such proceeding. Section 6.10.Priorities. If the Trustee collects any money or property pursuant to this Article, it shall pay out the money or property in the following order: First:to the Trustee for all amounts due under Section7.07 hereof; Second:to Holders for other amounts then due and unpaid in respect of the Notes, ratably, without preference or priority of any kind, according to the amounts due and payable in respect of the Notes; and 36 Third:to the Company or as a court of competent jurisdiction may direct. The Trustee, upon written notice to the Company, may fix a record date and payment date for any payment to Holders pursuant to this Section.At least 15 days before such record date, the Trustee shall mail to each Noteholder and the Company a notice that states the record date, the payment date and the amount to be paid. Section 6.11.Restoration of Rights and Remedies. If the Trustee or any Holder has instituted a proceeding to enforce any right or remedy under this Indenture and the proceeding has been discontinued or abandoned for any reason, or has been determined adversely to the Trustee or to the Holder, then, subject to any determination in the proceeding, the Company, the Trustee and the Holders will be restored severally and respectively to their former positions hereunder and thereafter all rights and remedies of the Company, the Trustee and the Holders will continue as though no such proceeding had been instituted. Section 6.12.Undertaking for Costs. In any suit for the enforcement of any right or remedy under this Indenture or in any suit against the Trustee for any action taken or omitted by it as Trustee, a court may require any party litigant in such suit (other than the Trustee) to file an undertaking to pay the costs of the suit, and the court may assess reasonable costs, including reasonable attorneys’ fees and expenses, against any party litigant (other than the Trustee) in the suit having due regard to the merits and good faith of the claims or defenses made by the party litigant.This Section does not apply to (a)a suit by a Holder to enforce payment of (i)the Accreted Principal Amount on the Maturity Date or any Default Interest, (ii)payment of the Fundamental Change Repurchase Price on the Fundamental Change Repurchase Date, (iii)delivery of the Common Stock, Cash and/or other property pursuant to and in accordance with Article10 upon conversion of such Note on the date specified in Article10 or (iv)payment of the applicable portion of the Offer Amount with respect to any Notes properly tendered and accepted for payment in connection with an Asset Sale Offer, (b)a suit by Holders of more than 10% in Accreted Principal Amount of the outstanding Notes or (c)a suit by the Trustee. Section 6.13.Rights and Remedies Cumulative. No right or remedy conferred or reserved to the Trustee or to the Holders under this Indenture is intended to be exclusive of any other right or remedy, and all such rights and remedies are, to the extent permitted by law, cumulative and in addition to every other right and remedy hereunder or now or hereafter existing at law or in equity or otherwise.The assertion or exercise of any right or remedy hereunder, or otherwise, will not prevent the concurrent assertion or exercise of any other right or remedy. Section 6.14.Delay or Omission Not Waiver. No delay or omission of the Trustee or of any Holder to exercise any right or remedy accruing upon any Event of Default will impair any such right or remedy or constitute a waiver of any such Event of Default or an acquiescence therein.Every right and remedy given by this Article or by law to the Trustee or to the Holders may be exercised from time to time, and as often as may be deemed expedient, by the Trustee or by the Holders, as the case may be. 37 ARTICLE 7 THE TRUSTEE Section 7.01.General. (a)The duties and responsibilities of the Trustee are as provided by the Trust Indenture Act and as set forth herein.Whether or not expressly so provided, every provision of this Indenture relating to the conduct or affecting the liability of or affording protection to the Trustee is subject to this Article. (b)Except during the continuance of an Event of Default, the Trustee need perform only those duties that are specifically set forth in this Indenture and no others, and no implied covenants or obligations will be read into this Indenture against the Trustee.In case an Event of Default has occurred and is continuing, the Trustee shall exercise those rights and powers vested in it by this Indenture, and use the same degree of care and skill in their exercise, as a prudent person would exercise or use under the circumstances in the conduct of such person’s own affairs. (c)No provision of this Indenture shall be construed to relieve the Trustee from liability for its own negligent action, its own negligent failure to act or its own willful misconduct, except that: (1)this Subsection shall not be construed to limit the effect of Subsection(b) of this Section; (2)the Trustee shall not be liable for any error of judgment made in good faith by a Responsible Officer, unless it shall be proved that the Trustee was negligent in ascertaining the pertinent facts; and (3)the Trustee shall not be liable with respect to any action taken or omitted to be taken by it in good faith in accordance with the direction of the Holders of the required percentage (as set forth in the relevant provisions of the Indenture) in principal amount of the Notes, relating to the time, method and place of conducting any proceeding for any remedy available to the Trustee, or exercising any trust or power conferred upon the Trustee, under this Indenture with respect to the Notes. (d)Whether or not therein expressly so provided, every provision of this Indenture relating to the conduct or affecting the liability of or affording protection to the Trustee shall be subject to the provisions of this Section. Section 7.02.Certain Rights of Trustee. Subject to Trust Indenture Act Sections315(a) through (d) (to which this Indenture is hereby subject): 38 (a)The Trustee may conclusively rely, and will be protected in acting or refraining from acting, upon any resolution, certificate, statement, instrument, opinion, report, notice, request, direction, consent, order, bond, debenture, note, other evidence of indebtedness or other paper or document believed by it to be genuine and to have been signed or presented by the proper Person.The Trustee need not investigate any fact or matter stated in the document, but, in the case of any document which is specifically required to be furnished to the Trustee pursuant to any provision hereof, the Trustee shall examine the document to determine whether it conforms to the form requirements of this Indenture (but need not confirm or investigate the accuracy of mathematical calculations or other facts stated therein). (b)Before the Trustee acts or refrains from acting, it may require an Officers’ Certificate or an Opinion of Counsel, or both, each conforming to Section12.06 and the Trustee will not be liable for any action it takes or omits to take in reliance on the certificate or opinion. (c)The Trustee may act through its attorneys and agents and will not be responsible for the misconduct or negligence of any agent appointed with due care. (d)The Trustee will be under no obligation to exercise any of the rights or powers vested in it by this Indenture at the request or direction of any of the Holders, unless such Holders have offered to the Trustee security or indemnity satisfactory to it against the fees, costs, expenses and liabilities that might be incurred by it in compliance with such request or direction. (e)The Trustee will not be liable for any action it takes or omits to take that it believes to be authorized or within its rights or powers or for any action it takes or omits to take in accordance with the direction of the Holders in accordance with Section6.05 relating to the time, method and place of conducting any proceeding for any remedy available to the Trustee, or exercising any trust or power conferred upon the Trustee, under this Indenture. (f)The Trustee may consult with counsel of its selection, and the advice of such counsel or any Opinion of Counsel will be full and complete authorization and protection in respect of any action taken, suffered or omitted by it hereunder in good faith and in reliance thereon. (g)No provision of this Indenture will require the Trustee to expend or risk its own funds or otherwise incur any financial liability in the performance of its duties hereunder, or in the exercise of its rights or powers, unless it receives indemnity satisfactory to it against any fee, loss, liability or expense. (h)The Trustee shall have no duty to inquire as to performance of the Company with respect to the covenants contained in Article4.In addition, the Trustee shall not be deemed to have knowledge of a Default or an Event of Default except (i)a Default or Event of Default occurring pursuant to Section6.01(a) and 6.01(b) or (ii)any Default or Event of Default of which a Responsible Officer of the Trustee shall have received actual written notification from the Company or the Holders of at least 25% in Original Principal Amount of Notes then outstanding or obtained actual knowledge. (i)The rights, privileges, protections, immunities and benefits given to the Trustee including, without limitation, its rights to be indemnified, are extended to and shall be enforced by the Trustee in its capacities hereunder and each agent, custodian and other person employed to act hereunder. (j)The permissive rights of the Trustee to take certain actions under this Indenture shall not be construed as a duty unless so specified herein. 39 (k)In no event shall the Trustee be responsible or liable for special, indirect, punitive or consequential loss or damage of any kind whatsoever (including, but not limited to, loss of profit) irrespective of whether the Trustee has been advised of the likelihood of such loss or damage and regardless of the form of action. (l)The Trustee shall not be required to give any bond or surety in respect of the performance of its powers and duties hereunder. (m)The Trustee may request that the Company deliver a certificate setting forth the names of individuals and/or titles of officers authorized at such time to take specified actions pursuant to this Indenture. (n)The Trustee shall not be bound to make any investigation into the facts or matters stated in any resolution, certificate, statement, instrument, opinion, report, notice, request, direction, consent, order, bond, debenture, note, other evidence of indebtedness or other paper or document, but the Trustee, in its discretion, may make such further inquiry or investigation into such facts or matters as it may see fit, and, if the Trustee shall determine to make such further inquiry or investigation, it shall be entitled to examine the books, records and premises of the Company, personally or by agent or attorney at the sole cost of the Company and shall incur no liability or additional liability of any kind by reason of such inquiry or investigation. Section 7.03.Individual Rights of Trustee. The Trustee, in its individual or any other capacity, may become the owner or pledgee of Notes and may otherwise deal with the Company or its Affiliates with the same rights it would have if it were not the Trustee.Any Agent may do the same with like rights.However, the Trustee is subject to Trust Indenture Act Sections310(b) and 311. Section 7.04.Trustee’s Disclaimer. The Trustee (a)makes no representation as to the validity or adequacy of this Indenture or the Notes, (b)is not accountable for the Company’s use or application of the proceeds from the Notes and (c)is not responsible for any statement in the Notes other than its certificate of authentication. Section 7.05.Notice of Default. If any Default or Event of Default occurs and is continuing and is known to the Trustee, the Trustee will send notice of the Default or Event of Default to each Holder within 90 days after it occurs, unless the Default or Event of Default has been cured; provided that, except in the case of a Default (w)in the payment of Accreted Principal Amount of any Note, (x)in the payment of the Fundamental Change Repurchase Price on the Fundamental Change Repurchase Date, (y)in the payment or delivery of Common Stock, Cash and/or property pursuant to and in accordance with Article 10 upon conversion of such Note on the date specified in Article10 or (z)in the payment of the applicable portion of the Offer Amount with respect to any Notes properly tendered and accepted for payment in connection with an Asset Sale Offer, the Trustee may withhold the notice if and so long as a Responsible Officer or committee of Responsible Officers of the Trustee in good faith determines that withholding the notice is in the interest of the Holders.Notice to Holders under this Section will be given in the manner and to the extent provided in Trust Indenture Act Section313(c). 40 Section 7.06.Reports by Trustee to Holders. As promptly as practicable after each June1, beginning with the June 1 following the date of this Indenture, the Trustee will mail to each Holder, as provided in Trust Indenture Act Section313(c), a brief report dated as of such June1, covering the matters described in Trust Indenture Act Section313(a), and file such reports with each stock exchange upon which the Notes are listed and with the Commission.The Company will promptly notify the Trustee in writing if and when the Notes are listed on any stock exchange and of any delisting thereof. Section 7.07.Compensation and Indemnity. (a)The Company will pay the Trustee compensation as agreed upon in writing for its services.The compensation of the Trustee is not limited by any law on compensation of a Trustee of an express trust.The Company will reimburse the Trustee upon request for all out-of-pocket expenses, disbursements and advances incurred or made by the Trustee, including the compensation and expenses of the Trustee’s agents and counsel. (b)The Company will indemnify the Trustee and any predecessor Trustee and their agents (which for purpose of this Section7.07 shall include its officers, directors, employees and agents)for, and hold it harmless against, any and all loss, damage, claim or liability or expense incurred by it without negligence or willful misconduct on its part arising out of or in connection with the acceptance or administration of this Indenture and its duties under this Indenture and the Notes, including the costs and expenses of defending itself against any claim (whether asserted by the Company, a Holder or any other Person) or liability and of complying with any process served upon it or any of its officers in connection with the exercise or performance of any of its powers or duties under this Indenture and the Notes or in connection with enforcing the provisions of this Section7.07. (c)To secure the Company’s payment obligations in this Section, the Trustee will have a lien prior to the Notes on all money or property held or collected by the Trustee, in its capacity as Trustee, except money or property held in trust to pay principal or accreted value of particular Notes. When the Trustee incurs expenses or renders services in connection with a Bankruptcy Default, the expenses (including the reasonable charges and expenses of its counsel) and the compensation for the services are intended to constitute expenses of administration under any applicable federal or state bankruptcy, insolvency or other similar law.The provisions of this Section shall survive the termination of this Indenture, and any earlier resignation or removal of the Trustee in accordance with Section 7.08. Section 7.08.Replacement of Trustee. (a)(i)The Trustee may resign at any time by written notice to the Company. (ii)The Holders of a majority in the Original Principal Amount of the outstanding Notes may remove the Trustee by written notice to the Trustee. (iii)If the Trustee is no longer eligible under Section7.10 or in the circumstances described in Trust Indenture Act Section310(b), any Holder that satisfies the requirements of Trust Indenture Act Section310(b) may petition any court of competent jurisdiction for the removal of the Trustee and the appointment of a successor Trustee. 41 (iv)The Company may remove the Trustee if (A)the Trustee is no longer eligible under Section7.10; (B)the Trustee is adjudged a bankrupt or an insolvent; (C)a receiver or other public officer takes charge of the Trustee or its property; or (D)the Trustee becomes incapable of acting. A resignation or removal of the Trustee and appointment of a successor Trustee will become effective only upon the successor Trustee’s acceptance of appointment as provided in this Section. (b)If the Trustee has been removed by the Holders, Holders of a majority of the Original Principal Amount of the Notes then outstanding may appoint a successor Trustee with the consent of the Company.Otherwise, if the Trustee resigns or is removed, or if a vacancy exists in the office of Trustee for any reason, the Company will promptly appoint a successor Trustee.If the successor Trustee does not deliver its written acceptance within 30 days after the retiring Trustee resigns or is removed, the retiring Trustee, the Company or the Holders of a majority of the Original Principal Amount of the outstanding Notes may petition, at the expense of the Company, any court of competent jurisdiction for the appointment of a successor Trustee. (c)Upon delivery by the successor Trustee of a written acceptance of its appointment to the retiring Trustee and to the Company, (i)the retiring Trustee will transfer all property held by it as Trustee to the successor Trustee, subject to the lien provided for in Section7.07(c), (ii)the resignation or removal of the retiring Trustee will become effective, and (iii)the successor Trustee will have all the rights, powers and duties of the Trustee under this Indenture.Upon request of any successor Trustee, the Company will execute any and all reasonable instruments for fully and vesting in and confirming to the successor Trustee all such rights, powers and trusts.The Company will give notice of any resignation and any removal of the Trustee and each appointment of a successor Trustee to all Holders, and include in the notice the name of the successor Trustee and the address of its Corporate Trust Office. (d)Notwithstanding replacement of the Trustee pursuant to this Section, the Company’s obligations under Section7.07 will continue for the benefit of the retiring Trustee. (e)The Trustee agrees to give the notices provided for in, and otherwise comply with, Trust Indenture Act Section310(b). Section 7.09.Successor Trustee by Merger. If the Trustee consolidates with, merges or converts into, or transfers all or substantially all of its corporate trust business to, another corporation or national banking association, the resulting, surviving or transferee corporation or national banking association without any further act will be the successor Trustee with the same effect as if the successor Trustee had been named as the Trustee in this Indenture. Section 7.10.Eligibility. This Indenture must always have a Trustee that satisfies the requirements of Trust Indenture Act Section310(a) and has a combined capital and surplus of at least $25,000,000 as set forth in its most recent published annual report of condition. 42 Section 7.11.Money Held in Trust. The Trustee will not be liable for interest on any money received by it except as it may agree in writing with the Company.Money held in trust by the Trustee need not be segregated from other funds except to the extent required by law and except for money held in trust under Article8. ARTICLE 8 DISCHARGE Section 8.01.Satisfaction and Discharge of this Indenture. (a)This Indenture shall cease to be of further effect if either: (i) all outstanding Notes (other than Notes replaced pursuant to Section2.07) have been delivered to the Trustee for cancellation, (ii)all outstanding Notes have become due and payable on the Maturity Date or on the Fundamental Change Repurchase Date in connection with any repurchase of all outstanding Notes or (iii)all outstanding Notes have been delivered for conversion pursuant to Article 10, and the Company irrevocably deposits or delivers, as the case may be, prior to the applicable date on which such payment is due and payable, or such conversion is to be settled, with the Trustee, the Paying Agent (if the Paying Agent is not the Company or any of its Affiliates) or the Conversion Agent Cash in respect of such payment or Common Stock, Cash and/or other property pursuant to and in accordance with Article10 in respect of any such conversion on the Maturity Date, the Fundamental Change Repurchase Date or the date such conversion is to be settled, as the case may be; provided that, in all cases, the Company shall pay to the Trustee all other sums payable hereunder by the Company. (b)Notwithstanding the satisfaction and discharge of this Indenture, the obligations of the Company to the Trustee under Section7.07 shall survive.The Trustee shall join in the execution of a document prepared by the Company acknowledging satisfaction and discharge of this Indenture, at the cost and expense of the Company, on demand, accompanied by an Officers’ Certificate and an Opinion of Counsel pursuant to Section12.05. Section 8.02.Application of Trust Money. Subject to the provisions of Section8.03, the Trustee, the Conversion Agent or a Paying Agent (as applicable) shall hold in trust, for the benefit of the Holders, all money, Common Stock or other consideration paid or delivered to it, as the case may be, pursuant to Section8.01 and shall apply such money, Common Stock or other consideration in accordance with this Indenture and the Notes to the payment of the principal amount of (including the relevant Fundamental Change Repurchase Price) the Notes or delivery of the Common Stock, Cash and/or other property pursuant to and in accordance with Article10, if applicable, payable or issuable, as the case may be, upon conversion of the Notes. Section 8.03.Repayment to Company. The Trustee, the Conversion Agent and each Paying Agent shall promptly pay or deliver, as the case may be, to the Company upon request any excess money, Common Stock or other consideration (x)paid or delivered to them pursuant to Section8.01 and (y)held by them at any time. 43 Subject to applicable abandoned property law, the Trustee, the Conversion Agent and each Paying Agent (as applicable) shall also pay or deliver, as the case may be, to the Company upon request any money, Common Stock or other consideration held by them for the payment of the principal amount of (including the relevant Fundamental Change Repurchase Price) and interest on, or the amount due in connection with any conversion of, the Notes that remains unclaimed for two years after a right to such money, Common Stock or other consideration has matured (which maturity shall occur, for the avoidance of doubt, on the Maturity Date, the Fundamental Change Repurchase Date, the Purchase Date or the date specified in Section10.02(a), as the case may be); provided that the Trustee or such Paying Agent, before being required to make any such payment or delivery, may at the expense of the Company cause to be mailed to each Holder entitled to such money, Common Stock or other consideration or publish in a newspaper of general circulation in the City of New York notice that such money, Common Stock or other consideration remains unclaimed and that after a date specified therein, which shall be at least 30 days from the date of such mailing or publication, any unclaimed balance or portion of such money, Common Stock or other consideration then remaining will be repaid or re-delivered to the Company.After payment or delivery, as the case may be, to the Company, Holders entitled to such money, Common Stock or other consideration must look to the Company for payment or delivery as general creditors unless an applicable abandoned property law designates another Person. Section 8.04.Reinstatement. If the Trustee, the Conversion Agent or any Paying Agent (as applicable) is unable to apply any money, Common Stock or other consideration in accordance with Section8.02 by reason of any legal proceeding or by reason of any order or judgment of any court or governmental authority enjoining, restraining or otherwise prohibiting such application, then the Company’s obligations under this Indenture and the Notes shall be revived and reinstated as though no payment or delivery, as the case may be, had occurred pursuant to Section8.01 until such time as the Trustee or such Paying Agent is permitted to apply all such money in accordance with Section8.02; provided that if the Company has made any payment of the principal amount of (including the relevant Fundamental Change Repurchase Price or the Offer Amount pursuant to Section4.10), or the amount due in connection with any conversion of, the Notes because of the reinstatement of its obligations, the Company shall be subrogated to the rights of the Holders of such Notes to receive any such payment or delivery from the money, Common Stock or other consideration held by the Trustee or such Paying Agent. ARTICLE 9 AMENDMENTS, SUPPLEMENTS AND WAIVERS Section 9.01.Amendments Without Consent of Holders. The Company and the Trustee may amend or supplement this Indenture or the Notes without notice to or the consent of any Noteholder: (a)to cure any ambiguity, omission, defect or inconsistency in this Indenture or the Notes; 44 (b)to evidence a successor to the Company and the assumption by that successor of the obligations of the Company under this Indenture in accordance with Article5 or Section10.12 of this Indenture; (c)to secure the obligations of the Company in respect of the Notes and this Indenture; (d)to add to the covenants or Events of Default of the Company for the benefit of the Holders of the Notes or to surrender any right or power conferred upon the Company; (e)to make any change to comply with the Trust Indenture Act, or any amendment thereto; (f)to make any provision with respect to matters or questions arising under this Indenture that the Company may deem necessary or desirable and that shall not be inconsistent with provisions of this Indenture provided that such change or modification does not, in the good faith opinion of the Company’s Board of Directors, adversely affect the interests of the Holders of the Notes in any material respect; (g)to provide for the addition or modification of any of the provisions of this Indenture as shall be necessary or desirable to provide for or facilitate the guarantee of the Notes by one or more guarantors; (h)to increase the Conversion Rate; provided that the increase will not adversely affect the interest of the Holders of the Notes; and (i)to make any change that does not adversely affect the rights of any Holder of the Notes. Section 9.02.Amendments With Consent of Holders. (a)Except as otherwise provided in Section6.07 or paragraph(b) of this Section, the Company and the Trustee may amend this Indenture and the Notes with the written consent of the Holders of at least a majority in Original Principal Amount of the outstanding Notes, and the Holders of a majority of the Original Principal Amount of Notes then outstanding by written notice to the Trustee may, on behalf of the Holders of such Notes waive any existing or past Default under this Indenture and its consequences, except an uncured Default (i)in the payment of the Accreted Principal Amount of any Note or Default Interest, (ii)in the payment of the Fundamental Change Repurchase Price with respect to any Note, (iii)in the payment of the applicable portion of the Offer Amount with respect to any Notes properly tendered and accepted for payment in connection with an Asset Sale Offer (iv)in the payment or delivery of the consideration due upon conversion of the Notes or (v)in respect of any provision that under this Indenture cannot be modified or amended without the consent of the Holder of each outstanding Note affected. 45 (b)Notwithstanding the provisions of paragraph(a), without the consent of each Holder affected, an amendment or waiver may not: (i)reduce the Original Principal Amount or the Accreted Principal Amount on any Note or reduce the Fundamental Change Repurchase Price on any Note; (ii)make any Note payable in any currency or securities other than that stated in the Note; (iii)change the Maturity Date of any Note; (iv)reduce the rate of accretion or Default Interest or the time for accretion or payment of interest of any Note; (v)after a Change in Control, make any change that adversely affects the right of a Holder to require the Company to repurchase a Note upon the occurrence of a Change in Control; (vi)impair the right to institute suit for the enforcement of any payment with respect to, or conversion of, the Notes; (vii)make any change that adversely affects the right of a Holder to convert any Note; or (viii)change this Section9.02(b). (c)It is not necessary for Noteholders to approve the particular form of any proposed amendment, supplement or waiver, but is sufficient if their consent approves the substance thereof. (d)An amendment, supplement or waiver under this Section will become effective on receipt by the Trustee of written consents (including consents delivered in accordance with the Applicable Procedures with respect to Global Notes) from the Holders of the requisite percentage in Original Principal Amount of the outstanding Notes.After an amendment, supplement or waiver under this Section becomes effective, the Company will send to the Holders affected thereby a notice briefly describing the amendment, supplement or waiver.The Company will send photocopies of the applicable supplemental indentures to Holders upon request.Any failure of the Company to send such notice, or any defect therein, will not, however, in any way impair or affect the validity of any such supplemental indenture or waiver. Section 9.03.Effect of Consent. (a)After an amendment, supplement or waiver becomes effective, it will bind every Holder unless it is of the type requiring the consent of each Holder affected.If the amendment, supplement or waiver is of the type requiring the consent of each Holder affected, the amendment, supplement or waiver shall bind each Holder that has consented to it and every subsequent Holder of a Note that evidences the same debt as the Note of the consenting Holder. 46 (b)If an amendment, supplement or waiver changes the terms of a Note, the Company or the Trustee may require the Holder to deliver it to the Trustee so that the Trustee may place an appropriate notation of the changed terms on the Note and return it to the Holder, or exchange it for a new Note that reflects the changed terms.The Trustee may also place an appropriate notation on any Note thereafter authenticated.However, the effectiveness of the amendment, supplement or waiver is not affected by any failure to annotate or exchange Notes in this fashion. Section 9.04.Trustee’s Rights and Obligations. The Trustee shall receive, and will be fully protected in conclusively relying upon, an Opinion of Counsel stating that the execution of any amendment, supplement or waiver authorized pursuant to this Article is authorized or permitted by this Indenture and is the valid and binding obligation of the Company, enforceable in accordance with its terms, which Opinion of Counsel may contain customary limitations and qualifications.The Trustee shall additionally receive an Officers’ Certificate stating that the exception of any amendment, supplement or waiver is authorized or permitted by this Indenture.If the Trustee has received such an Opinion of Counsel and Officers’ Certificate, it shall sign the amendment, supplement or waiver so long as the same does not adversely affect the rights of the Trustee.The Trustee may, but is not obligated to, execute any amendment, supplement or waiver that affects the Trustee’s own rights, duties, liabilities or immunities under this Indenture.For the avoidance of doubt, the Trustee is also entitled to receive an Officers’ Certificate and Opinion of Counsel pursuant to Section 12.05 in connection with any amendment, supplement or waiver of any provision of the Indenture. ARTICLE 10 CONVERSION Section 10.01.Conversion Privilege. Subject to and upon compliance with the provisions of this Article10, and to the limitations on issuance of Common Stock set forth in Section10.24, a Noteholder shall have the right, at such Noteholder’s option, to convert all or any portion (if the portion to be converted is a minimum of $1,000 of then Accreted Principal Amount or an integral multiple of $1,000 in excess thereof) of such Noteholder’s Notes at any time and from time to time following the Closing Date at a conversion rate (the “Conversion Rate”) equivalent to 148.148 shares of Common Stock per $1,000 of then Accreted Principal Amount of Notes, subject to adjustment as set forth in this Article10.Subject to the limitations on issuance of Common Stock set forth in Section10.24, upon conversion of any Notes, the Company shall pay or deliver to the converting Noteholder shares of Common Stock, Cash in lieu of fractional shares of Common Stock as described in Section10.02 and Section10.03 and/or any other property pursuant to and in accordance with this Article10 (the Company’s obligation to pay or deliver such consideration being herein called the “Conversion Obligation”). Section 10.02.Conversion Procedures; Conversion Settlement. (a)To convert a Note that is represented by a Certificated Note, a Noteholder must (1)complete and manually sign a Conversion Notice, a form of which is on the back of the Note, and deliver such Conversion Notice to the Conversion Agent, (2)surrender the Note to the Conversion Agent, (3)if required, furnish appropriate endorsement and transfer documents and (4)if required, pay all transfer or similar taxes.If a Noteholder holds a beneficial interest in a Global Note, to convert such beneficial interest, such Noteholder must comply with requirements (1) and (4) as set forth in the immediately preceding sentence and comply with the Applicable Procedures.The first date on which all of the requirements set forth in the first sentence of this Section10.02(a) (in the case of a Certificated Note) or the second sentence of this Section10.02(a) (in the case of a Global Note or a beneficial interest therein) have been satisfied is referred to in this Indenture as the “Conversion Date”.The Conversion Agent shall, within one (1) Business Day of any Conversion Date, provide notice to the Company, as set forth in Section12.03, of the occurrence of such Conversion Date.The Accreted Principal Amount shall have the accreted value as of the date of delivery of the notice described in clause(1) of the first sentence of this Section10.02(a). 47 (b)Subject to the limitations on issuance of Common Stock set forth in Section10.24, upon any conversion of any Note, the Company will deliver to converting Holders, in respect of each $1,000 of then Accreted Principal Amount of Notes being converted determined as of the date of delivery of the Conversion Notice, a “Settlement Amount” equal to the number of shares of Common Stock equal to the Applicable Conversion Rate (or, if applicable, the equivalent amount of Reference Property as determined in accordance with Section10.12), Cash in lieu of fractional shares of Common Stock as provided in Section10.03 and Cash in lieu of shares of Common Stock that cannot be issued pursuant to Section10.24.The Settlement Amount will be delivered by the Company on the third Business Day immediately following the applicable Conversion Date.A Holder shall not be entitled to any payment (or shares) in connection with accretion occurring after the date specified in the last sentence of Section10.02(a). (c)A Holder receiving any Common Stock upon conversion shall not be entitled to any rights as a holder of Common Stock with respect to shares issuable upon conversion, including, among other things, the right to vote and receive dividends and notices of stockholder meetings, until the Conversion Date. (d)No payment or adjustment will be made for dividends on, other distributions with respect to, or other transactions with respect to, any Common Stock except as specifically provided in this Article10.Upon conversion of a Note, any Accreted Principal Amount will be deemed paid by the shares of Common Stock received by the Noteholder upon conversion.Delivery to the Noteholder of such shares of Common Stock shall thus be deemed to satisfy the Company’s obligation to pay the Accreted Principal Amount of such Note, such that such Note is deemed paid in full rather than cancelled, extinguished or forfeited. (e)If a Noteholder converts more than one Note at the same time, the number of shares of Common Stock and any Cash in lieu of fractional shares of Common Stock due upon conversion or any other Reference Property shall be determined based on the total principal amount of the Notes converted. (f)Upon surrender of a Note that is converted in part, the Company shall execute, and the Trustee shall authenticate and deliver to the Holder, a new Note in an authorized denomination equal in principal amount to the unconverted portion of the Note surrendered. 48 (g)Notwithstanding the foregoing, with respect to any shares of Common Stock to be issued to a Holder in connection with any conversion hereunder, if the Company’s transfer agent is participating in the DTC Fast Automated Securities Transfer Program and either (i)a registration statement covering the resale of such shares of Common Stock is effective under the Securities Act, (ii)such Holder has sold such shares of Common Stock pursuant to and in compliance with Rule144 (assuming neither the transferor nor the transferee is an affiliate of the Company), (iii)such shares of Common Stock are eligible to be sold, assigned or transferred under Rule144 (provided that such Holder provides the Company with reasonable assurances that such shares of Common Stock are eligible for sale, assignment or transfer under Rule144 which shall include an opinion of Holder’s counsel as may be reasonably required by the Company or the transfer agent), or (iv)a restrictive legend is not required to be included on the certificate with respect to such shares of Common Stock under applicable requirements of the Securities Act (including, without limitation, controlling judicial interpretations and pronouncements issued by the Commission), then, at such Holder’s request, the Company shall deliver such shares of Common Stock, within three (3) Business Days following the Conversion Date, to such Holder by crediting (or causing the Company’s transfer agent to credit) such aggregate number of shares of Common Stock to which such Holder shall be entitled to such Holder’s or its designee’s balance account with DTC through its Deposit/Withdrawal At Custodian system. Section 10.03.Fractional Shares. The Company will not issue a fractional share of Common Stock upon conversion of a Note.Instead, the Company shall pay Cash in lieu of fractional shares of Common Stock equal to the number of such fractional shares multiplied by the Closing Price on the relevant Conversion Date. Section 10.04.Taxes on Conversion. If a Holder converts a Note, the Company shall pay any documentary, stamp or similar issue or transfer tax due on the issue of any shares of Common Stock upon the conversion.However, the Holder shall pay any such tax which is due because the Holder requests the shares to be issued in a name other than the Holder’s name.The Conversion Agent may refuse to deliver the certificates representing Common Stock being issued in a name other than the Holder’s name until the Conversion Agent receives a sum sufficient to pay any tax which will be due because Common Stock is to be delivered in a name other than the Holder’s name. Section 10.05.Company to Provide Common Stock. The Company will use all reasonable efforts to comply with all federal and state securities laws regulating the offer and delivery of shares of Common Stock upon conversion of Notes and shall use all reasonable efforts to list or cause to have quoted such shares of Common Stock on each national securities exchange or in the over-the-counter market or such other market on which Common Stock is then listed or quoted. In addition, if any shares of Common Stock that would be issuable upon conversion of Notes hereunder require registration with or approval of any governmental authority before such shares of Common Stock may be issued upon such conversion, the Company will use all reasonable efforts to cause such shares of Common Stock to be duly registered or approved, as the case may be. 49 Following conversion pursuant to this Article10, the Company may place a legend on the shares of Common Stock that such stock is subject to certain resale restrictions, pursuant to the Securities Act of 1933, and the rules and regulations thereunder, in each case, as amended. Section 10.06.Adjustment for Change in Capital Stock. If the Company issues shares of Common Stock as a dividend or distribution on shares of Common Stock, or if the Company effects a share split or share combination of the Common Stock, then the Conversion Rate will be adjusted based on the following formula: CR1 CR0 ´ OS1 OS0 where, CR1 the new Conversion Rate in effect immediately after the opening of business on the Ex-Date for such dividend or distribution or immediately after the opening of business on the effective date of such share split or combination, as the case may be; CR0 the Conversion Rate in effect immediately prior to the opening of business on the Ex-Date for such dividend or distribution or the effective date of such share split or share combination, as applicable; OS0 the number of shares of Common Stock outstanding immediately prior to such dividend or distribution, or the effective date of such share split or share combination, as applicable; and OS1 the number of shares of Common Stock outstanding immediately after such dividend or distribution, or the effective date of such share split or share combination. Any adjustment made under this Section10.06 shall become effective immediately after the opening of business on the Ex-Date for such dividend or distribution, or immediately after the opening of business on the effective date of such share split or share combination, as applicable.If any dividend or distribution described in this Section10.06 is declared but not so paid or made, or if the outstanding shares of Common Stock are not split or combined, as the case may be, effective as of the date the Board of Directors or a committee thereof determines not to pay such dividend or distribution or to effect such split or combination, the new Conversion Rate shall again be adjusted to the Conversion Rate that would then be in effect if such dividend or distribution or share split or share combination had not been declared. Section 10.07.Adjustment for Rights, Options or Warrants Issue. If the Company distributes to all or substantially all holders of Common Stock any rights, warrants or options (other than pursuant to a stockholder rights plan, provided that such rights plan provides for the issuance of such rights with respect to the Common Stock issued upon conversion of the Notes) entitling them to subscribe for or purchase, for a period of not more than 60 days following the issuance of such rights, warrants or options, shares of Common Stock at a price per share less than the average of the Closing Prices of Common Stock for the ten consecutive Trading Days ending on, and including, the Trading Day immediately preceding the announcement of the issuance of such rights, warrants or options, then the Conversion Rate will be increased based on the following formula; 50 CR1 CR0 ´ OS0 + X OS0 + Y where, CR1 the new Conversion Rate in effect immediately after the opening of business on the Ex-Date for such distribution; CR0 the Conversion Rate in effect immediately prior to the opening of business on the Ex-Date for such distribution; OS0 the number of shares of Common Stock outstanding immediately prior to the Ex-Date for such distribution; X the aggregate number of shares of Common Stock issuable pursuant to such rights, warrants or options; and Y the number of shares of Common Stock equal to the aggregate price payable to exercise such rights, warrants or options divided by the average of the Closing Prices over the ten consecutive Trading Day period ending on, and including, the Trading Day immediately preceding the announcement of the issuance of such rights, warrants or options. Any increase made under this Section10.07 shall be made successively whenever any such rights, warrants or options are issued and shall become effective immediately after the opening of business on the Ex-Date for such distribution.However, to the extent that shares of Common Stock are not delivered pursuant to such rights or upon the expiration or termination of such rights, warrants or options, the Conversion Rate shall be readjusted to the Conversion Rate that would then be in effect had the adjustments made upon the issuance of such rights, warrants or options been made on the basis of the delivery of only the number of shares of Common Stock actually delivered. For the purposes of this Section10.07, in determining whether any rights, warrants or options entitle the holders thereof to subscribe for or purchase shares of Common Stock at less than the average of the Closing Prices for the ten consecutive Trading Days ending on, and including, the Trading Day immediately preceding the announcement of the issuance of such rights, warrants or option, and in determining the aggregate price payable to exercise such rights, warrants or options, there shall be taken into account any consideration received by the Company for such rights, warrants or options and any amount payable upon exercise or conversion thereof, with the value of such consideration, if other than cash, as shall be determined in good faith by the Board of Directors.If any right, warrant or option described in this Section10.07 is not exercised or converted prior to the expiration of the exercisability or convertibility thereof, the new Conversion Rate shall again be adjusted to the Conversion Rate that would then be in effect if such right, warrant or option had not been so issued.Except in connection with any readjustment expressly provided for in this clause, in no event shall the Conversion Rate be decreased pursuant to this Section10.07. 51 If the Company elects to make a distribution described in this Section10.07 that has a per share of Common Stock value equal to more than 15% of the Closing Price of Common Stock on the day preceding the date of announcement for such distribution, the Company will be required to give notice to Holders at least 35 Business Days prior to the Ex-Date for such distribution. Section 10.08.Adjustment for Other Distributions. (a)If the Company distributes shares of the Company’s Capital Stock, evidences of the Company’s indebtedness or other assets or property of the Company to all or substantially all holders of Common Stock (excluding (i)dividends or distributions as to which adjustment is required to be effected pursuant to Section10.06, (ii)rights, warrants or options as to which adjustment is required to be effected pursuant to Section10.07, (iii)the initial distribution of rights issued pursuant to a stockholder rights plan, provided that such rights plan provides for the issuance of such rights with respect to Common Stock issued upon conversion of the Notes, (iv)dividends or distributions paid exclusively in cash and (v)spin-offs described below in Section10.08(b)), then the Conversion Rate will be adjusted based on the following formula: CR1 CR0 ´ SP0 SP0 – FMV where, CR1 the new Conversion Rate in effect immediately after the opening of business on the Ex-Date for such distribution; CR0 the Conversion Rate in effect immediately prior to the opening of business on the Ex-Date for such distribution; SP0 the average of the Closing Prices over the ten consecutive Trading Day period ending on, and including, the Trading Day immediately preceding the Ex-Date for such distribution; and FMV the fair market value (as determined in good faith by the Board of Directors) of the shares of Capital Stock, evidences of indebtedness, assets or property distributed with respect to each outstanding share of Common Stock on the earlier of the record date or the Ex-Date for such distribution. Any adjustment made under this Section10.08 shall become effective immediately after the opening of business on the Ex-Date for such distribution.If the Board of Directors determines the FMV by reference to the actual or when-issued trading market for any securities, then, in doing so, it must consider the prices in such market over the same period used in computing SP0. Notwithstanding the foregoing, if FMV is equal to or greater than SP0, then, in lieu of the foregoing adjustment, adequate provision shall be made so that each Holder shall receive, on the date on which such Capital Stock, evidences of indebtedness, or other assets or property are distributed to holders of Common Stock, for each $1,000 principal amount of Notes, the amount of such Capital Stock, evidences of indebtedness, or other assets or property that a person who was a holder of record, on the record date for such distribution, of a number of shares of Common Stock equal to the Conversion Rate in effect immediately prior to the Ex-Date would have been entitled to receive pursuant to such distribution. 52 (b)Notwithstanding anything to the contrary in this Section10.08, if there has been a payment of a dividend or other distribution on Common Stock in shares of Capital Stock of any class or series, or similar equity interest, of or relating to a Subsidiary, or other business unit, of the Company, which shares or equity interest are listed on a national securities exchange (a “Spin-Off”), the Conversion Rate will be increased based on the following formula: CR1 CR0 ´ FMV0 + MP0 MP0 where, CR1 the new Conversion Rate in effect immediately after the opening of business on the Ex-Date for such Spin-Off; CR0 the Conversion Rate in effect immediately prior to the opening of business on the Ex-Date for such Spin-Off; FMV0 the average of the Closing Prices of the Capital Stock or similar equity interest distributed to holders of Common Stock applicable to one (1) share of Common Stock over the first ten consecutive Trading Day period immediately following the Ex-Date for such Spin-Off (such period, the “Valuation Period”); and MP0 the average of the Closing Prices per share of Common Stock over the Valuation Period. The adjustment to the Conversion Rate pursuant to the immediately preceding formula will be made immediately after the open of business on the day after the last day of the applicable Valuation Period, but will be given effect immediately on and after the Ex-Date for the applicable Spin-Off.In no event shall the Conversion Rate be decreased pursuant to this Section10.08. (c)If the Company elects to make a distribution described in Section 10.08(a) or Section10.08(b) that has a per share of Common Stock value equal to more than 15% of the Closing Price of Common Stock on the day preceding the declaration date for such distribution, the Company will be required to give notice to Holders at least 35 Business Days prior to the Ex-Date for such distribution. 53 If any such dividend or distribution described in Section10.08(a) or (b)is declared but not paid or made, the new Conversion Rate shall again be adjusted to the Conversion Rate that would then be in effect if such dividend or right had not been declared. Section 10.09.Adjustment for Cash Dividends. If the Company pays any cash dividends or distributions paid exclusively in cash to all or substantially all holders of Common Stock (other than (i)distributions described in Section10.10 below, (ii)dividends or distributions made in connection with the Company’s liquidation, dissolution or winding-up or (iii)upon a Disposition Event) during any of its quarterly fiscal periods in an aggregate amount that, together with other cash dividends and distributions made during such quarterly fiscal period, exceeds the product of $0.00 (the “reference dividend”), multiplied by the number of shares of Common Stock outstanding on the record date of such distribution, then the Conversion Rate will be increased based on the following formula: CR1 CR0 ´ SP0 SP0 – C where, CR1 the new Conversion Rate in effect immediately after the opening of business on the Ex-Date for such dividend or distribution; CR0 the Conversion Rate in effect immediately prior to the opening of business on the Ex-Date for such dividend or distribution; SP0 the average of the Closing Prices over the ten consecutive Trading Day period ending on the Trading Day immediately preceding the earlier of the record date or the day prior to the Ex-Date for such dividend or distribution; and C the amount in cash per share the Company distributes to holders of Common Stock that exceeds the reference dividend; provided, however, that if C is equal to or greater than SP0, then, in lieu of the foregoing adjustment, adequate provision shall be made so that each Holder shall have the right to receive, on the date on which such cash dividend or distribution is distributed to holders of Common Stock and upon the same terms as such holders, for each $1,000 principal amount of Notes, the amount of cash to be paid as a dividend or distribution by the Company in respect of a number of shares of Common Stock equal to the Conversion Rate in effect on such Ex-Date.Any adjustment made under this Section10.09 shall become effective immediately after the opening of business on the Ex-Date for such cash dividend or distribution. If the Company elects to make a distribution described in this Section10.09 that has a per share of Common Stock value equal to more than 15% of the Closing Price of Common Stock on the day preceding the declaration date for such distribution, the Company will be required to give notice to Holders at least 35 Business Days prior to the Ex-Date for such distribution. 54 If any such dividend or distribution described in this Section10.09 is declared but not paid or made, the new Conversion Rate shall again be adjusted to the Conversion Rate that would then be in effect if such dividend or right had not been declared.Except in connection with any readjustment expressly provided for in the immediately preceding sentence, in no event shall the Conversion Rate be decreased pursuant to this Section10.09. The amount of the reference dividend is subject to adjustment in a manner inversely proportional to adjustments to the Conversion Rate; provided that no adjustment shall be made to the amount of the reference dividend for any adjustment made to the Conversion Rate under this Section10.09. Notwithstanding the foregoing, if an adjustment is required to be made under this Section10.09 as a result of a distribution that is not a quarterly dividend, the reference dividend amount shall be deemed to be zero. Section 10.10.Adjustment for Tender Offer. If the Company or any of its Subsidiaries makes a payment in respect of a tender offer or exchange offer for Common Stock, where the cash and value (as determined by the Board of Directors) of any other consideration included in the payment per share of Common Stock pursuant to such tender offer or exchange offer exceeds the Closing Price on the Trading Day next succeeding the last date (such last date, the “Expiration Date”) on which tenders or exchanges may be made pursuant to such tender offer or exchange offer, then the Conversion Rate will be increased based on the following formula: CR1 CR0 ´ AC + (SP1 ´ OS1) OS0 ´ SP1 where, CR1 the new Conversion Rate in effect on the second day immediately following the Expiration Date; CR0 the conversion rate in effect on the day immediately following the Expiration Date; AC the aggregate of the cash and value of all other consideration (as determined by the Board of Directors or a committee thereof) paid or payable for all shares of Common Stock purchased in such tender offer or exchange offer; SP1 the average of the Closing Prices over the ten consecutive Trading Day period (the “Averaging Period”) commencing on, and including, the Trading Day next succeeding the Expiration Date; OS1 the number of shares of Common Stock outstanding immediately after the Expiration Date (after giving effect to the purchase or exchange of shares pursuant to such tender offer or exchange offer); and OS0 the number of shares of Common Stock outstanding immediately prior to the Expiration Date (prior to giving effect to such tender offer or exchange offer). 55 The adjustment to the Conversion Rate pursuant to the immediately preceding formula will be made immediately prior to the open of business on the day after the last day of the applicable Averaging Period, but will be given effect on the second day immediately following the Expiration Date.Notwithstanding anything to the contrary in this Indenture or the Notes, if the Company, or any of its Subsidiaries, is obligated to purchase Common Stock pursuant to any such tender offer or exchange offer but is permanently prevented by applicable law from effecting any such purchase or all such purchases are rescinded, then the Conversion Rate shall be readjusted to be the Conversion Rate that would be in effect if such tender offer or exchange offer had not been made.Except as provided in the immediately preceding sentence, if the application of this Section10.10 to any tender offer or exchange offer would result in a decrease in the Conversion Rate, no adjustment shall be made for such tender offer or exchange offer under this Section10.10. Section 10.11.Provisions Governing Adjustment to Conversion Rate. Rights or warrants distributed by the Company to all holders of Common Stock entitling the holders thereof to subscribe for or purchase shares of the Company’s Capital Stock (either initially or under certain circumstances), which rights, options or warrants, until the occurrence of a specified event or events (“Trigger Event”):(i)are deemed to be transferred with such shares of Common Stock; (ii)are not exercisable; and (iii) are also issued in respect of future issuances of Common Stock, shall be deemed not to have been distributed for purposes of Section10.06, Section10.07, Section 10.08, Section 10.09 or Section 10.10 (and no adjustment to the Conversion Rate under Section10.06, Section10.07, Section10.08, Section10.09 or Section10.10 will be required) until the occurrence of the earliest Trigger Event, whereupon such rights, options and warrants shall be deemed to have been distributed and an appropriate adjustment (if any is required) to the Conversion Rate shall be made under Section10.08, and, if applicable, Section10.13.If any such right, option or warrant, including any such existing rights, options or warrants distributed prior to the date of this Indenture, are subject to events, upon the occurrence of which such rights, options or warrants become exercisable to purchase different securities, evidences of indebtedness or other assets, then the date of the occurrence of any and each such event shall be deemed to be the date of distribution and Ex-Date with respect to new rights, options or warrants with such rights (and a termination or expiration of the existing rights, options or warrants without exercise by any of the holders thereof), except as set forth in Section10.13.In addition, except as set forth in Section10.13, in the event of any distribution (or deemed distribution) of rights, options or warrants, or any Trigger Event or other event (of the type described in the preceding sentence) with respect thereto that was counted for purposes of calculating a distribution amount for which an adjustment to the Conversion Rate under Section10.08 was made (including any adjustment contemplated in Section10.13), (1)in the case of any such rights, options or warrants that shall all have been redeemed or repurchased without exercise by any holders thereof, the Conversion Rate shall be readjusted upon such final redemption or repurchase to give effect to such distribution or Trigger Event, as the case may be, as though it were a Cash distribution, equal to the per share redemption or repurchase price received by a holder or holders of Common Stock with respect to such rights, options or warrants (assuming such holder had retained such rights, options or warrants), made to all holders of Common Stock as of the date of such redemption or repurchase, and (2)in the case of such rights, options or warrants that shall have expired or been terminated without exercise by any holders thereof, the Conversion Rate shall be readjusted as if such rights, options and warrants had not been issued. 56 Section 10.12.Disposition Events. If any of the following events (a “Disposition Event”) occurs: (a)any reclassification of Common Stock (other than a change in par value, or from par value to no par value, or from no par value to par value, or as a result of a subdivision or combination); (b)a consolidation, merger, or other combination involving the Company; or (c)a sale or conveyance to another Person of all or substantially all of the assets of the Company; in each case, in which holders of outstanding Common Stock would be entitled to receive Cash, securities or other property for their shares of Common Stock, then, subject to the provisions of Section3.01, (i)the right to convert each $1,000 Accreted Principal Amount of Notes into shares of Common Stock will be changed to a right to convert each $1,000 Accreted Principal Amount of Notes into the kind and amount of Cash, securities or other property that a holder of a number of shares of Common Stock equal to the Conversion Rate immediately prior to such transaction would have owned or been entitled to receive (the “Reference Property”) (but such Accreted Principal Amount is to be determined based upon the accreted value as of the date of consummation of the Disposition Event and not any accretion after such date), and (ii)upon conversion the Notes shall be settled as set forth in this Section10.12. With respect to each $1,000 of Accreted Principal Amount of Notes surrendered for conversion after the effective date of any Disposition Event, upon conversion the Notes shall be settled in units of Reference Property, as follows: the Company shall deliver to the converting Noteholder a number of units of Reference Property (each such unit comprised of the kind and amount of Cash, securities or other property or assets that a holder of one share of Common Stock immediately prior to such Disposition Event would have owned or been entitled to receive based on the Weighted Average Consideration) equal to (1)the Accreted Principal Amount of Notes to be converted (but such Accreted Principal Amount is to be determined based upon the accreted value as of the date of consummation of the Disposition Event and not any accretion after such date), divided by $1,000, multiplied by (2)the then-applicable Conversion Rate. The Company will deliver the Cash in lieu of fractional units of Reference Property as set forth pursuant to Section10.03; provided that the amount of such Cash shall be determined as if references in such Section to “Closing Price of Common Stock” were instead a reference to the Closing Price of a unit of Reference Property composed of the kind and amount of Cash, securities or other property that a holder of one share of Common Stock immediately prior to such Disposition Event would have owned or been entitled to receive based on the Weighted Average Consideration. 57 “Weighted Average Consideration” shall mean the weighted average of the types and amounts of consideration received by the holders of the Common Stock entitled to receive Cash, securities or other property with respect to or in exchange for such Common Stock in any Disposition Event who affirmatively make such an election.The Company shall notify the Holders of the Weighted Average Consideration as soon as practicable after the Weighted Average Consideration is determined. Upon the occurrence of a Disposition Event, to the extent the Notes are not otherwise required to be repurchased or converted in accordance with Article3, the Company or the successor or purchasing Person, as the case may be, shall execute with the Trustee a supplemental indenture permitted under Section9.02(b) providing for the conversion and settlement of the Notes as set forth in this Indenture.Such supplemental indenture shall amend the Conversion Obligation to provide for the delivery of Reference Property upon conversion as nearly equivalent in value to the Conversion Obligation as determined by the Company and shall provide for conversion settlement mechanics and adjustments that shall be as nearly equivalent as may be practicable to the conversion settlement mechanics and adjustments provided for in this Article10.If, in the case of any Disposition Event, the Reference Property includes shares of stock or other securities and assets of a Person other than the successor or purchasing Person, as the case may be, in such reclassification, consolidation, merger, combination, sale or conveyance, then such supplemental indenture shall also be executed by such other Person and shall contain such additional provisions to protect the interests of the Holders of the Notes as the Board of Directors shall reasonably consider necessary by reason of the foregoing, including to the extent required by the Board of Directors and practicable the provisions providing for the repurchase rights set forth in Article3 herein. In the event the Company shall execute a supplemental indenture pursuant to this Section10.12, the Company shall promptly file with the Trustee an Officers’ Certificate briefly stating the reasons therefore, the kind or amount of cash, securities or property or asset that will comprise the Reference Property after any such Disposition Event, any adjustment to be made with respect thereto and that all conditions precedent have been complied with, and shall promptly mail notice thereof to all Noteholders.The Company shall cause notice of the execution of such supplemental indenture to be mailed to each Noteholder, at its address appearing on the Register provided for in this Indenture, within twenty days after execution thereof.Failure to deliver such notice shall not affect the legality or validity of such supplemental indenture. Section 10.13.Rights Issued in Respect of Common Stock Issued Upon Conversion. Each share of Common Stock issued upon conversion of Notes pursuant to this Article10 shall be entitled to receive the appropriate number of rights (“Rights”), if any, and the certificates representing Common Stock issued upon such conversion shall bear such legends, if any, in each case as may be provided by the terms of any rights plan (i.e., a poison pill) adopted by the Company, as the same may be amended from time to time, is in effect, (in each case, a “Shareholders Rights Plan”).Upon conversion of the Notes a Holder will receive, in addition to any Common Stock received in connection with such conversion, the Rights under the Shareholders Rights Plan, unless prior to any conversion, the Rights have separated from Common Stock, in which case no such Rights shall be delivered upon conversion.Any distribution of Rights pursuant to the Shareholders Rights Plan that would allow a Holder to receive upon conversion, in addition to shares of Common Stock, the Rights described therein (unless such Rights have separated from Common Stock) shall not constitute a distribution that would entitle the Holder to an adjustment to the Conversion Rate pursuant to Section10.06. 58 Section 10.14.When Adjustment May Be Deferred. No adjustment in the Conversion Rate need be made unless the adjustment would require an increase or decrease of at least 1% of the Conversion Rate.Any adjustments that are less than 1% of the Conversion Rate will be carried forward and taken into account in determining any subsequent adjustment.In addition, the Company shall make any carry forward adjustments not otherwise effected on each anniversary of the date hereof, upon conversion of any Note, upon required repurchases of the Notes pursuant to Section3.01, and on each day from and after the 24th Scheduled Trading Day prior to the Maturity Date.The Company may retain a firm of independent certified public accountants selected by the Board of Directors (who may be the regular accountants employed by the Company) to make any computation required pursuant to the terms hereof, and a certificate signed by such firm shall be conclusive evidence of the correctness of such adjustment absent manifest error or negligence. Section 10.15.When No Adjustment Required. (a) No adjustment need be made for a transaction referred to in Section10.06, 10.07, 10.08, 10.09 or 10.10 if Noteholders participate, without conversion, in the transaction or event that would otherwise give rise to an adjustment pursuant to such Section at the same time as holders of Common Stock participate with respect to such transaction or event and on the same terms as holders of Common Stock participate with respect to such transaction or event as if Noteholders, at such time, held a number of shares of Common Stock equal to the Applicable Conversion Rate, multiplied by the Accreted Principal Amount (expressed in thousands) of Notes held by such Noteholder, without having to convert their Notes. (b)No adjustment need be made for the issuance of Common Stock or any securities convertible into or exchangeable for Common Stock or carrying the right to purchase Common Stock or any such security with respect to which adjustment has already been made. (c)No adjustment need be made for rights to purchase Common Stock pursuant to a Company plan for reinvestment of dividends or interest. (d)No adjustment need be made for a change in the par value or no par value of Common Stock. (e)To the extent the Notes become convertible pursuant to this Article10 into Cash, no adjustment need be made thereafter as to the Cash.Interest will not accrue on the Cash. Section 10.16.Notice of Adjustment. Whenever the Conversion Rate is adjusted, the Company shall promptly mail to Noteholders a notice of the adjustment.The Company shall file with the Trustee and the Conversion Agent such notice and a certificate from the Company’s independent public accountants briefly stating the facts requiring the adjustment and the manner of computing it.The certificate shall be conclusive evidence that the adjustment is correct.Neither the Trustee nor any Conversion Agent shall be under any duty or responsibility with respect to any such certificate except to exhibit the same to any Holder desiring inspection thereof. 59 Section 10.17.Notice of Certain Transactions. If (a)the Company takes any action that would require an adjustment in the Conversion Rate pursuant to Section10.06, 10.07, 10.08, 10.09 or 10.10 (unless no adjustment is to occur pursuant to Section10.14 or Section10.15), (b)the Company takes any action that would require a supplemental indenture pursuant to Section10.12, or (c)there is a liquidation or dissolution of the Company, then the Company shall mail to Noteholders and file with the Trustee and the Conversion Agent a notice stating the proposed Ex-Date for a dividend or distribution or the proposed effective date of a subdivision, combination, reclassification, consolidation, merger, combination, sale or conveyance.The Company shall file and mail the notice at least 15 days before such date.Failure to file or mail the notice or any defect in it shall not affect the validity of the transaction. Section 10.18.Company Determination Final. The Company shall be responsible for making all calculations called for hereunder and under the Notes.These calculations include, but are not limited to, the Weighted Average Price, the then Accreted Principal Amount of the notes being converted, the Closing Price, the Applicable Conversion Rate and the number of shares of Common Stock to be issued upon conversion of the Notes.The Company shall make all these calculations using commercially reasonable means and, absent manifest error, the Company’s calculations will be final and binding on Noteholders.The Company shall provide a schedule of the Company’s calculations to the Trustee, and the Trustee is entitled to rely upon the accuracy of the Company’s calculations without independent verification. Section 10.19.Trustee’s Adjustment Disclaimer. The Trustee has no duty to determine when an adjustment under this Article 10 should be made, how it should be made or what it should be.The Trustee has no duty to determine whether a supplemental indenture under Section10.12 need be entered into or whether any provisions of any supplemental indenture are correct.The Trustee shall not be accountable for and makes no representation as to the validity or value of any securities or assets issued upon conversion of Notes.The Trustee shall not be responsible for the Company’s failure to comply with this Article10.Each Conversion Agent shall have the same protection under this Section10.19 as the Trustee. Section 10.20.Simultaneous Adjustments. For purposes of Section 10.08, Section10.06 and Section10.07, any dividend or distribution to which Section 10.08 is applicable that also includes shares of Common Stock, or rights, options or warrants to subscribe for or purchase shares of Common Stock (or both), shall be deemed instead to be (1)a dividend or distribution of the debt securities, assets or shares of Capital Stock other than such shares of Common Stock or rights (and any Conversion Rate adjustment required by Section 10.08 with respect to such dividend or distribution shall then be made) immediately followed by (2)a dividend or distribution of such shares of Common Stock or such rights (and any further Conversion Rate adjustment required by Section10.06 and Section10.07 with respect to such dividend or distribution shall then be made), except any shares of Common Stock included in such dividend or distribution shall not be deemed “outstanding immediately prior to such dividend or distribution” within the meaning of Section10.06. Section 10.21.Successive Adjustments. After an adjustment to the Conversion Rate under this Article10, any subsequent event requiring an adjustment under this Article 10 shall cause an adjustment to the Conversion Rate as so adjusted. 60 Section 10.22.Withholding Taxes. The Company may, at its option, set-off withholding taxes due with respect to Notes against payments of Common Stock, Cash in lieu of fractional shares of Common Stock on the Notes, if any and Cash in lieu of shares of Common Stock or Reference Property that cannot be issued pursuant to Section10.24, if any.In the case of any such set-off against Common Stock delivered upon conversion of the Notes, such Common Stock shall be valued based on the average of the Closing Prices for the last ten Trading Days immediately preceding the date of payment of Common Stock and Cash in lieu of fractional shares of Common Stock, if any, and Cash in lieu of shares of Common Stock that cannot be issued pursuant to Section10.24, if any. Section 10.23.Restricted Shares. Any shares of Common Stock issued upon conversion of Transfer Restricted Notes that are “restricted securities” under Rule 144 are “Restricted Shares”.Any Restricted Shares shall bear appropriate legends regarding restrictions of the transfer of such Restricted Shares comparable to those set forth on ExhibitD. Section 10.24.Limitation on Issuance of Common Stock. Notwithstanding any other provision of this Indenture, no Notes of any Holder shall be convertible into Common Stock under this Indenture to the extent that after such conversion such Holder would own more than 19.99% of the currently outstanding Common Stock of the Company (the “Regulatory Cap”) unless, if required pursuant to applicable stock exchange requirements, the Company shall have obtained the prior approval of its stockholders to the issuance of Common Stock upon conversion of the Notes (“Conversion Shares”) to any Holder, which, after such conversion would beneficially own shares of Common Stock in excess of the Regulatory Cap (“Shareholder Approval”); provided, however, that no Conversion Shares issued to such Holder (or, if necessary under applicable law or listing requirements, Conversion Shares issued to any other Holder) prior to any such stockholder approval shall be entitled to vote on any proposal submitted to Company stockholders to approve the issuance of Conversion Shares in excess of the Regulatory Cap.The Company hereby agrees that, if required pursuant to applicable stock exchange requirements, (i)it shall seek stockholder approval to the issuance of the Conversion Shares in accordance with the terms of this Indenture, (ii)will use its reasonable efforts to obtain such approval and (iii)management of the Company shall recommend that the stockholders give such approval. ARTICLE 11 REDEMPTION Section 11.01.No Right to Redeem. Other than in connection with a repurchase on a Change in Control on the terms and under the circumstances set forth in Article3, the Notes shall not be redeemable before the Maturity Date at the option of the Company. 61 ARTICLE 12 MISCELLANEOUS Section 12.01.Trust Indenture Act of 1939. The mandatory provisions of Trust Indenture Act (as they apply to trust indentures) are intended to be applicable to, and shall govern, this Indenture and the Notes.If any express provision of this Indenture limits, qualifies, or conflicts with another provision which is required or deemed to be included in this Indenture by the Trust Indenture Act, such required or deemed provision shall control to the extent of such conflict. Section 12.02.Noteholder Communications; Noteholder Actions. (a)The rights of Holders to communicate with other Holders with respect to this Indenture or the Notes are as provided by the Trust Indenture Act, and the Company and the Trustee shall comply with the requirements of Trust Indenture Act Sections312(a) and 312(b).Neither the Company nor the Trustee will be held accountable by reason of any disclosure of information as to names and addresses of Holders made pursuant to this Indenture. (b)Subject to Section1.04, the Trustee may make reasonable rules for action by or at a meeting of Holders, which will be binding on all the Holders. (c)Any act by the Holder of any Note binds that Holder and every subsequent Holder of a Note that evidences the same debt as the Note of the acting Holder, even if no notation thereof appears on the Note. (d)The Company may, but is not obligated to, fix a record date (which need not be within the time limits otherwise prescribed by Trust Indenture Act Section316(c)) for the purpose of determining the Holders entitled to act with respect to any amendment or waiver or in any other regard, except that during the continuance of an Event of Default, only the Trustee may set a record date as to notices of Default, any declaration or acceleration or any other remedies or other consequences of the Event of Default.If a record date is fixed, those Persons that were Holders at such record date and only those Persons will be entitled to act, or to revoke any previous act, whether or not those Persons continue to be Holders after the record date.No act will be valid or effective for more than 90 days after the record date. Section 12.03.Notices. (a)Any notice or communication to the Company will be deemed given if in writing (i)when delivered in person or (ii)five days after mailing when mailed by first class mail, or (iii)when sent by facsimile transmission, with transmission confirmed, or electronic mail in PDF format.Any notice to the Trustee will be effective only upon receipt.In each case the notice or communication should be addressed as follows: 62 if to the Company: Cadiz Inc. 550 South Hope Street, Suite 2850 Los Angeles, CA 90017 Attention:Chief Financial Officer Fax:213-271-1614 if to the Trustee: U.S. Bank National Association 5555 San Felipe Street, Suite 1150 Houston, TX 77056 Fax:713-235-9213 Attention:Corporate Trust Services The Company or the Trustee by notice to the other may designate additional or different addresses for subsequent notices or communications. (b)In addition to the foregoing, the Trustee agrees to accept and act upon notice, instructions or directions pursuant to this Indenture sent by unsecured e-mail, facsimile transmission or other similar unsecured electronic methods.If the Company elects to give the Trustee e-mail or facsimile instructions (or instructions by a similar electronic method) and the Trustee in its discretion elects to act upon such instructions, the Trustee’s understanding of such instructions shall be deemed controlling.The Trustee shall not be liable for any losses, costs or expenses arising directly or indirectly from the Trustee’s reliance upon and compliance with such instructions notwithstanding such instructions conflict or are inconsistent with a subsequent written instruction.The Company agrees to assume all risks arising out of the use of such electronic methods to submit instructions and directions to the Trustee, including without limitation the risk of the Trustee acting on unauthorized instructions, and the risk or interception and misuse by third parties.Except as otherwise expressly provided with respect to published notices, any notice or communication to a Holder will be deemed given when mailed to the Holder at its address as it appears on the Register by first class mail or, as to any Global Note registered in the name of the Depository or its nominee, in accordance with the Applicable Procedures.Copies of any notice or communication to a Holder, if given by the Company, will be mailed to the Trustee at the same time.Any defect in mailing a notice or communication to any particular Holder will not affect its sufficiency with respect to other Holders. (c)Where this Indenture provides for notice, the notice may be waived in writing by the Person entitled to receive such notice, either before or after the event, and the waiver will be the equivalent of the notice.Waivers of notice by Holders must be filed with the Trustee, but such filing is not a condition precedent to the validity of any action taken in reliance upon such waivers. Section 12.04.Communication by Holders with Other Holders. Noteholders may communicate pursuant to Section312(b) of the Trust Indenture Act with other Noteholders with respect to their rights under this Indenture or the Notes.The Company, the Trustee, the Registrar, the Paying Agent, the Conversion Agent and anyone else shall have the protection of Section312(c) of the Trust Indenture Act. 63 Section 12.05.Certificate and Opinion as to Conditions Precedent. Upon any request or application by the Company to the Trustee to take any action under this Indenture, the Company shall furnish to the Trustee an Officers’ Certificate and Opinion of Counsel stating that, in the opinion of the signers, all conditions precedent, if any, provided for in this Indenture relating to the proposed action have been complied with. Section 12.06.Statements Required in Certificate or Opinion. Each certificate or opinion with respect to compliance with a condition or covenant provided for in this Indenture may include: (1)a statement that each person signing the certificate or opinion has read the covenant or condition and the related definitions; (2)a brief statement as to the nature and scope of the examination or investigation upon which the statement or opinion contained in the certificate or opinion is based; (3)a statement that, in the opinion of each such person, that person has made such examination or investigation as is necessary to enable the person to express an informed opinion as to whether or not such covenant or condition has been complied with; and (4)a statement as to whether or not, in the opinion of each such person, such condition or covenant has been complied with, provided that an Opinion of Counsel may rely on an Officers’ Certificate or certificates of public officials. Section 12.07.Legal Holiday. A “Legal Holiday” is any day other than a Business Day.If any specified date (including a date for giving notice) is a Legal Holiday, the action shall be taken on the next succeeding day that is not a Legal Holiday, and, if the action to be taken on such date is a payment in respect of the Notes, no interest shall accrue for the intervening period. Section 12.08.Rules by Trustee, Paying Agent, Conversion Agent and Registrar. The Registrar, Conversion Agent and the Paying Agent may make reasonable rules for their functions. Section 12.09.Governing Law; Waiver of Jury Trial. THIS INDENTURE AND EACH NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF). EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY. 64 Section 12.10.No Adverse Interpretation of Other Agreements. This Indenture may not be used to interpret another indenture or loan or debt agreement of the Company or any Subsidiary of the Company, and no such indenture or loan or debt agreement may be used to interpret this Indenture. Section 12.11.Successors. All agreements of the Company in this Indenture and the Notes will bind its successors.All agreements of the Trustee in this Indenture will bind its successor. Section 12.12.Counterparts. The parties may sign any number of copies of this Indenture.Each signed copy shall be an original, but all of them together represent the same agreement.The exchange of copies of this Indenture and of signature pages by facsimile or PDF transmission shall constitute effective execution and delivery of this Indenture as to the parties hereto and may be used in lieu of the original Indenture for all purposes.Signatures of the parties hereto transmitted by facsimile or PDF shall be deemed to be their original signatures for all purposes. Section 12.13.Severability. In case any provision in this Indenture or in the Notes is invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions will not in any way be affected or impaired thereby. Section 12.14.Table of Contents and Headings. The Table of Contents, Cross-Reference Table and headings of the Articles and Sections of this Indenture have been inserted for convenience of reference only, are not to be considered a part of this Indenture and in no way modify or restrict any of the terms and provisions of this Indenture. Section 12.15.No Liability of Directors, Officers, Employees, Incorporators, Members and Stockholders. No director, officer, employee, incorporator, member or stockholder of the Company, as such, will have any liability for any obligations of the Company under the Notes or this Indenture, including by way of an Officers’ Certificate, or for any claim based on, in respect of, or by reason of, such obligations.Each Holder of Notes by accepting a Note waives and releases all such liability.The waiver and release are part of the consideration for issuance of the Notes. Section 12.16.U.S.A. Patriot Act. The parties hereto acknowledge that in accordance with Section326 of the U.S.A. Patriot Act, the Trustee, like all financial institutions and in order to help fight the funding of terrorism and money laundering, is required to obtain, verify, and record information that identifies each person or legal entity that establishes a relationship or opens an account with the Trustee.The parties to this Indenture agree that they will provide the Trustee with such information as it may request in order for the Trustee to satisfy the requirements of the U.S.A. Patriot Act. Section 12.17.Force Majeure. In no event shall the Trustee be responsible or liable for any failure or delay in the performance of its obligations hereunder arising out of or caused by, directly or indirectly, forces beyond its control, including, without limitation, strikes, 65 work stoppages, accidents, acts of war or terrorism, civil or military disturbances, nuclear or natural catastrophes or acts of God, and interruptions, loss or malfunctions of utilities, communications or computer (software and hardware) services; it being understood that the Trustee shall use reasonable efforts which are consistent with accepted practices in the banking industry to resume performance as soon as practicable under the circumstances. 66 IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly executed as of the date first written above. CADIZ INC., as Issuer By: /s/ Timothy J. Shaheen Name: Timothy J. Shaheen Title: Chief Financial Officer and Secretary U.S. BANK NATIONAL ASSOCIATION, asTrustee By: /s/ Mauri J. Cowen Name: Mauri J. Cowen Title: Vice President [Signature to Indenture] SCHEDULE I The following table sets forth the Accreted Principal Amount per $1,000 Original Principal Amount of Notes, rounded to the nearest $0.001, as of the specified dates during the period from the Closing Date through the Maturity Date. Date Accreted Principal Amount 12/05/2015 3/05/2016 6/05/2016 9/05/2016 12/05/2016 3/05/2017 6/05/2017 9/05/2017 12/05/2017 3/05/2018 6/05/2018 9/05/2018 12/05/2018 3/05/2019 6/05/2019 9/05/2019 12/05/2019 3/05/2020 The Accreted Principal Amount for a Note between the dates listed above will include an amount reflecting the additional principal accretion that has accrued as of such date since the immediately preceding date in the table at an accretion rate of 7.00% per annum. EXHIBIT A [FACE OF NOTE] THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT.THE HOLDER OF THIS NOTE MAY REQUEST THE FOLLOWING INFORMATION WITH RESPECT TO THIS NOTE: ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY.SUCH INFORMATION WILL PROMPTLY BE MADE AVAILABLE UPON REQUEST AND WILL BE PROVIDED BY THE CHIEF FINANCIAL OFFICER OF CADIZ INC. AT , SUITE 2, CA 90017 FAX:213-271-1614. CADIZ INC. 7.00% Convertible Senior Note due 2020 No.CUSIP No. [●] ISIN No. [●] CADIZ Inc., a Delaware corporation (the “Company,” which term includes any successor under the Indenture hereinafter referred to), for value received, promises to pay to Cede & Co. or its registered assigns, the principal sum of [●] [set forth on ScheduleI hereto]1 on March5, 2020. Initial Accretion Rate:The Notes shall accrete at a rate equal to 7.00% per annum (compounded quarterly); provided that, as of the Closing Date and for all periods thereafter, amounts of accretion with respect to the Notes shall be determined as if the Notes had been issued and accretion had commenced on March 5, 2013. Reference is hereby made to the further provisions of this Note set forth on the reverse hereof, which will for all purposes have the same effect as if set forth at this place. 1This schedule should be included only if the Note is a Global Note. Exh. A-1 IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by facsimile by its duly authorized officer. CADIZ INC. By: Name: Title: Exh. A-2 (Form of Trustee’s Certificate of Authentication) This is one of the 7.00% Convertible Senior Notes due 2020 described in the Indenture referred to in this Note. Date: U.S. BANK NATIONAL ASSOCIATION, as Trustee By: Authorized Signatory Exh. A-3 [REVERSE SIDE OF NOTE] CADIZ INC. 7.00% Convertible Senior Note due 2020 Principal and Accretion. The Company promises to pay the principal of this Note on March5, 2020. Pursuant to Section2.15 of the Indenture, principal shall accrete on the principal amount of this Note (including the Original Principal Amount) at a rate equal to 7.00% per annum (compounded quarterly); provided that, as of the Closing Date and for all periods thereafter, amounts of accretion with respect to the Notes shall be determined as if the Notes had been issued and accretion had commenced on March 5, 2013.The Accreted Principal Amount per $1,000 Original Principal Amount is set forth on Annex I attached hereto as of specified dates during the period from the Closing Date through the Maturity Date. If the Accreted Principal Amount of any Note is not paid when due (whether upon acceleration pursuant to Section6.02 of the Indenture, upon the date set for payment of the Fundamental Change Repurchase Price pursuant to Article3 of the Indenture, upon the Purchase Date for payment of the Offer Amount in connection with an Asset Sale Offer pursuant to Section4.10 of the Indenture or upon the Maturity Date), then in each such case the overdue amount shall, to the extent permitted by law, bear cash interest at the rate of 2.00% per annum, compounded quarterly, which interest shall accrue from the date such Accreted Principal Amount was originally due to the payment date such amount has been made or duly provided for. Paying Agent, Conversion Agent and Registrar. Initially, the Trustee will act as Paying Agent and Registrar.The Company may appoint and change any Paying Agent, Conversion Agent, Registrar or co-registrar without notice, other than notice to the Trustee.The Company or any of its Subsidiaries or any of their Affiliates may act as Paying Agent, Conversion Agent, Registrar or co-registrar.The Company may maintain deposit accounts and conduct other banking transactions with the Trustee in the normal course of business. Indenture. This is one of the Notes issued under an Indenture dated as of December10, 2015 (as amended from time to time, the “Indenture”), between the Company and U.S. Bank National Association, as Trustee.Capitalized terms used herein are used as defined in the Indenture unless otherwise indicated.The terms of the Notes include those stated in the Indenture and those expressly made part of the Indenture by reference to the Trust Indenture Act.The Notes are subject to all such terms, and Holders are referred to the Indenture and the Trust Indenture Act for a statement of all such terms.To the extent permitted by applicable law, in the event of any inconsistency between the terms of this Note and the terms of the Indenture, the terms of the Indenture will control.The Notes are general unsecured obligations of the Company. Exh. A-4 Repurchase or Conversion at the Option of the Holders. Upon the occurrence of a Change in Control, a Holder has the right, at such Holder’s option, to require the Company to repurchase all of such Holder’s Notes or any portion thereof (in minimum principal amounts of $1,000 or integral multiples of $1,000) on the Fundamental Change Repurchase Date at a price equal to the Fundamental Change Repurchase Price or to convert such Holder’s Notes.Any Notes not elected to be converted will be repurchased. Redemption at the Option of the Company. No sinking fund is provided for the Notes.Other than in connection with a repurchase on a Change in Control on the terms and under the circumstances set forth in Article3 of the Indenture, the Notes shall not be redeemable before the Maturity Date at the option of the Company. Conversion. Subject to the provisions of the Indenture, the Holder hereof has the right, at its option, upon the occurrence of certain conditions specified in the Indenture, prior to the close of business on the Business Day immediately preceding the Maturity Date, to convert (on the basis of the then Accreted Principal Amount) this Note or portion thereof that is at least $1,000 or an integral multiple of $1,000, into shares of Common Stock at a Conversion Rate specified in the Indenture, as adjusted from time to time as provided in the Indenture.The Company shall pay Cash in lieu of fractional shares of Common Stock and as otherwise provided in the Indenture, and shall pay Cash in lieu of shares of Common Stock that cannot be issued pursuant to the terms of the Indenture, subject to notice and as otherwise provided for in the Indenture. Defaults and Remedies. Subject to certain exceptions, if an Event of Default, other than a Bankruptcy Default, occurs and is continuing under the Indenture, the Trustee or the Holders of at least 25% in Accreted Principal Amount of the Notes then outstanding, by written notice to the Company (and to the Trustee if the notice is given by the Holders), may, and the Trustee at the request of such Holders shall, declare the Accreted Principal Amount of the Notes to be immediately due and payable.Upon a declaration of acceleration, such principal and accreted value will become immediately due and payable.If a Bankruptcy Default occurs, the Accreted Principal Amount of the Notes then outstanding will become immediately due and payable automatically without any declaration or other act on the part of the Trustee or any Holder. Amendment and Waiver. Subject to certain exceptions set forth in the Indenture, the Indenture and the Notes may be amended, or default may be waived, with the consent of the Holders of a majority in Original Principal Amount of the outstanding Notes.Without notice to or the consent of any Holder, the Company and the Trustee may amend or supplement the Indenture or this Note to, among other things, cure any ambiguity, omission, defect or inconsistency in the Indenture or this Note that does not adversely affect the rights of any Holder of the Notes. Exh. A-5 Registered Form; Denominations; Transfer; Exchange. The Notes are in registered form without coupons in minimum denominations of $1,000 principal amount and integral multiples of $1,000.A Holder may register the transfer or exchange of Notes in accordance with the Indenture.The Trustee may require a Holder to furnish appropriate endorsements and transfer documents and to pay any taxes and fees as set forth in the Indenture.Pursuant to the Indenture, there are certain periods during which the Trustee will not be required to issue, register the transfer of or exchange any Note or certain portions of a Note. Persons Deemed Owners. The registered Holder of this Note may be treated as the owner of this Note for all purposes. Unclaimed Money or Notes. Subject to applicable abandoned property law, the Trustee and each Paying Agent shall pay or deliver, as the case may be, to the Company upon request any money, Common Stock or other consideration held by them for the payment of the Accreted Principal Amount of, or the amount due in connection with any conversion of, this Note that remains unclaimed for two years after a right to such money, Common Stock or other consideration has matured. Trustee Dealings with the Company. The Trustee, in its individual or any other capacity, may become the owner or pledgee of this Note and may otherwise deal with the Company or its Affiliates with the same rights it would have if it were not the Trustee.Any Agent may do the same with like rights.However, the Trustee is subject to Trust Indenture Act Sections310(b) and 311. No Recourse Against Others. No director, officer, employee, incorporator, member or stockholder of the Company, as such, will have any liability for any obligations of the Company under this Note or the Indenture or for any claim based on, in respect of, or by reason of, such obligations.Each Holder of this Note by accepting this Note waives and releases all such liability.The waiver and release are part of the consideration for issuance of this Note. Authentication. This Note shall not be valid until an authorized officer of the Trustee signs manually the Trustee’s Certificate of Authentication on the other side of this Note. Governing Law. THE INDENTURE AND THE NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF). Exh. A-6 Abbreviations. Customary abbreviations may be used in the name of a Holder or an assignee, such as: TEN COM ( tenants in common), TEN ENT ( tenants by the entireties), JT TEN ( joint tenants with right of survivorship and not as tenants in common), CUST ( Custodian) and U/G/M/A/ ( Uniform Gifts to Minors Act). The Company will furnish a copy of the Indenture to any Holder upon written request and without charge. Exh. A-7 [FORM OF TRANSFER NOTICE] FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s) and transfer(s) unto Insert Taxpayer Identification No. Please print or typewrite name and address including zip code of assignee the within Note and all rights thereunder, hereby irrevocably constituting and appointing attorney to transfer said Note on the books of the Company with full power of substitution in the premises. Your Signature: (Sign exactly as your name appears on the other side of this Note) Date: Signature guaranteed by:2 By: 2The signature must be guaranteed by an institution which is a member of one of the following recognized signature guaranty programs: (i) the Securities Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or (iv) such other guaranty program acceptable to the Trustee. Exh. A-8 Cadiz Inc. 550 South Hope Street, Suite 2850 Los Angeles, CA 90017 Attention:Chief Financial Officer Fax:213-271-1614 U.S. Bank National Association 5555 San Felipe Street, Suite 1150 Houston, TX 77056 Fax:713-235-9213 Attention:Corporate Trust Services CONVERSION NOTICE To convert only part of this Note, state the Original Principal Amount to be converted (must be a minimum of $1,000 principal amount or an integral multiple of $1,000 principal amount): $. If only a portion of the Notes is to be converted, please indicate: 1. Original Principal Amount to be converted: U.S. $ 2. Original Principal Amount and denomination of Notes representing unconverted Original Principal Amount to be issued: Amount: U.S. $Denominations: U.S. $ If you want the stock certificate made out in another person’s name or Cash in lieu of fractional shares of Common Stock paid to another person, fill in the form below: (Insert assignee’s soc. sec. or tax I.D. no.) (Print or type assignee’s name, address and zip code) and irrevocably appoint agent to transfer this Note on the books of the Company.The agent may substitute another to act for him or her. Account Number: (if electronic book entry transfer) Exh. A-9 Transaction Code Number: (if electronic book entry transfer) Your Signature: (Sign exactly as your name appears on the other side of this Note) Date: Signature guaranteed by:3 By: 3The signature must be guaranteed by an institution which is a member of one of the following recognized signature guaranty programs: (i) the Securities Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or (iv) such other guaranty program acceptable to the Trustee. Exh. A-10 Annex I The following table sets forth the Accreted Principal Amount per $1,000 Original Principal Amount of Notes, rounded to the nearest $0.001, as of the specified dates during the period from the Closing Date through the Maturity Date. Date Accreted Principal Amount 12/05/2015 3/05/2016 6/05/2016 9/05/2016 12/05/2016 3/05/2017 6/05/2017 9/05/2017 12/05/2017 3/05/2018 6/05/2018 9/05/2018 12/05/2018 3/05/2019 6/05/2019 9/05/2019 12/05/2019 3/05/2020 The Accreted Principal Amount for a Note between the dates listed above will include an amount reflecting the additional principal accretion that has accrued as of such date since the immediately preceding date in the table at an accretion rate of 7.00% per annum. Exh. A-10 Schedule I4 No. The initial principal amount of this Global Note is $. Date Principal Amount of this Global Note Notation Explaining Change in Principal Amount Authorized Signature of Trustee 4This schedule should be included only if the Note is a Global Note. Exh. A-11 EXHIBIT B DTC LEGEND UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS A BENEFICIAL INTEREST HEREIN. TRANSFERS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE INDENTURE. Exh. B-1 EXHIBIT C OID LEGEND THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT.THE HOLDER OF THIS NOTE MAY REQUEST THE FOLLOWING INFORMATION WITH RESPECT TO THIS NOTE: ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY.SUCH INFORMATION WILL PROMPTLY BE MADE AVAILABLE UPON REQUEST AND WILL BE PROVIDED BY THE CHIEF FINANCIAL OFFICER OF CADIZ INC. AT , SUITE 2, CA 90017 FAX:213-271-1614. Exh. C-1 EXHIBIT D TRANSFER RESTRICTION LEGEND THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR ANY APPLICABLE EXEMPTION THEREFROM.EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION5 OF THE SECURITIES ACT PROVIDED BY RULE144A THEREUNDER. THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) (1) TO A PERSON WHO THE TRANSFEROR REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE144A UNDER THE SECURITIES ACT ACQUIRING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE144A, (2)PURSUANT TO AN EXEMPTION FROM REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT PROVIDED BY RULE144 THEREUNDER (IF AVAILABLE), (3)TO AN INSTITUTIONAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT (IF AVAILABLE) OR (4)PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND (B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS. THIS NOTE, ANY SHARES OF COMMON STOCK ISSUABLE UPON ITS CONVERSION AND ANY RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF THIS NOTE AND ANY SUCH SHARES TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION (OR THE INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR TRANSFER OF RESTRICTED SECURITIES GENERALLY.THE HOLDER OF THIS NOTE AND SUCH SHARES SHALL BE DEEMED BY THE ACCEPTANCE OF THIS NOTE AND ANY SUCH SHARES TO HAVE AGREED TO ANY SUCH AMENDMENT OR SUPPLEMENT. Exh. D-1 EXHIBIT E CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION OF TRANSFER OF TRANSFER RESTRICTED NOTES Re: 7.00% Convertible Senior Notes due 2020 (the “Notes”) of Cadiz Inc. This certificate relates to $ principal amount of Notes owned in (check applicable box) o book-entry oro definitive form by (the “Transferor”). The Transferor has requested a Registrar or the Trustee to exchange or register the transfer of such Notes. In connection with such request and in respect of each such Note, the Transferor does hereby certify that the Transferor is familiar with transfer restrictions relating to the Notes as provided in Section 2.13 of the Indenture dated as of December10, 2015 between Cadiz Inc. and U.S. Bank National Association, as trustee (the “Indenture”), and the transfer of such Note is being made pursuant to an effective registration statement under the Securities Act of 1933, as amended (the “Securities Act”) (check applicable box) or the transfer or exchange, as the case may be, of such Note does not require registration under the Securities Act because (check applicable box): o Such Note is being transferred pursuant to an effective registration statement under the Securities Act. o Such Note is being transferred outside the United States in an offshore transaction in accordance with Rule 904 under the Securities Act. o Such Note is being acquired for the Transferor’s own account, without transfer. o Such Note is being transferred to the Company or a Subsidiary (as defined in the Indenture) of the Company. o Such Note is being transferred to a person the Transferor reasonably believes is a “qualified institutional buyer” (as defined in Rule 144A or any successor provision thereto (“Rule 144A”) under the Securities Act) that is purchasing for its own account or for the account of a “qualified institutional buyer”, in each case to whom notice has been given that the transfer is being made in reliance on such Rule 144A, and in each case in reliance on Rule 144A. o Such Note is being transferred pursuant to and in compliance with an exemption from the registration requirements under the Securities Act in accordance with Rule 144 (or any successor thereto) (“Rule 144”) under the Securities Act. Exh. E-1 o Such Note is being transferred pursuant to and in compliance with an exemption from the registration requirements of the Securities Act (other than an exemption referred to above) and as a result of which such Note will, upon such transfer, cease to be a “restricted security” within the meaning of Rule 144 under the Securities Act. Date: (Insert Name of Transferor) Exh. E-2 OPTION OF HOLDER TO ELECT PURCHASE If you want to elect to have this Note purchased by the Issuer pursuant to Section4.10 of the Indenture, check the box below: [] Section 4.10 Date: Your Signature: (Sign exactly as your name appears on the face of this Note) Tax Identification No.: Signature Guarantee*: * Participant in a recognized Signature Guarantee Medallion Program (or other signature guarantor acceptable to the Trustee). Exh. F-1
